Preparations for the European Council meeting (28-29 October) - Preparations for the G20 summit (11-12 November) - Financial, economic and social crisis: recommendations concerning the measures and initiatives to be taken - Improving economic governance and stability framework in the EU, in particular, in the euro zone (debate)
The next item is the joint debate on the following:
Council and Commission statements on preparations for the G20 summit (11-12 November),
Council and Commission statements on preparations for the European Council meeting (28-29 October),
report by Mrs Berès, on the financial, economic and social crisis: recommendations concerning measures and initiatives to be taken (mid-term report), and
report by Mr Feio, on improving the economic governance and stability framework of the Union, in particular in the euro area.
Mr President, Mr Barroso, Commissioner, ladies and gentlemen, on behalf of the Council, I would like to thank you, Mr President, for the opportunity to talk about the preparatory work being carried out within the Council for the next European Council.
This European Council will have a busy agenda. Its focal point will, without doubt, be economic governance. As you are aware, the task force chaired by President Van Rompuy met on Monday and approved its final report.
This report contains important and specific recommendations and proposals that should enable us to make a qualitative leap in European economic governance. In particular, its recommendations seek to improve fiscal discipline, broaden economic monitoring, develop and broaden coordination, strengthen the crisis management framework and strengthen institutions.
All these recommendations can be implemented quickly through legislation. Naturally, we hope the European Council will be able to endorse them in order to enable the Commission, Parliament and the Council to make swift progress on these highly important matters. This would, in any case, send a positive signal as to our intention to take the measures necessary to address the important economic challenge ahead of us.
It is true that some people have raised the issue of exploring other options that go further than these recommendations and beyond the scope of the treaties. I am talking here about issues such as suspending voting rights or introducing new voting rules such as reverse majority.
Clearly, these are not easy issues, either technically or politically. They will be discussed at the European Council next week.
Another important item on the European Council's agenda is the preparations for the G20 summit. Indeed, the European Council shall have to define the Union's position on the basis of the preparatory work carried out yesterday by the ECOFIN Council. Generally speaking, it is important for the Seoul G20 summit to mark a speeding up of the efforts to implement the framework laid down for promoting stronger, more sustainable and more balanced growth. In particular, we need to address the major global economic imbalances which can compromise growth.
Since 2008, with the onset of the crisis and the measures taken to deal with it - in other words, since the G20's long-awaited rise to prominence - things have changed radically. The reason is very simple: relevance. The very nature of many decisions that have direct consequences for our fellow citizens has shifted within the space of a few months from the local or national level to the international level. Globalisation means that we now have to act simultaneously at European level and at international level on most issues.
We all know that the European Union needed time to reach an agreement on a new treaty that was also meant to strengthen the Union's role on the international stage. It took us the best part of the last 10 years to deliver this treaty but only the last 10 months to realise how important it is.
The G20 has proved somewhat successful since its inception, but I believe that the hardest and most important test is the one awaiting it in the next few weeks and months, when we will have to confront the serious risk of losing momentum.
The European Union is currently preparing two important meetings, both in Korea, the first in two days' time. This is the meeting of G20 finance ministers and governors of central banks, and the second one is the G20 summit in mid-November.
In terms of substance, the Union's contribution to strong, sustainable and balanced growth is based on: 1) growth-friendly and differentiated fiscal consolidation plans; 2) the Europe 2020 strategy for structural reforms necessary for supporting, among other things, job creation; 3) the programme for reforming the financial sector and markets; and 4) the strengthening of the Union's economic governance. On this last point, we could present the findings of the task force at the November summit, once they have been adopted by the European Council.
I would add that the European Union is very interested in the peer review process within the G20. As Europeans, we are used to this type of exercise and we know how interesting and useful it can be. Clearly, everyone must play his or her part and show a genuine willingness to contribute to the framework for growth.
The war against protectionism is not won in a single battle but by maintaining a general state of alert, day after day. For the rest, although the work of the technical bodies, such as the Financial Stability Board chaired by Mario Draghi, is progressing well, and overall integration, particularly in certain areas, is, in my opinion, going in the right direction, it is also important to carry out a long-term reform of the International Monetary Fund.
The Europeans are ready to honour past commitments, particularly those made last year in Pittsburgh, to ensure that the new IMF is more representative of the new international economic reality and hence, that emerging economies play a bigger role and have more of a voice. However, let me be clear on this: Europe cannot be expected to make all the concessions in this regard on its own.
All developed countries must contribute. We have already made known what we are specifically willing to negotiate on, in terms of representation, governance and share of the vote. We believe this is a good basis for reaching a compromise. So, let no one blame Europe if nothing changes in this respect.
As a Union, we have negotiated among ourselves on all this and on a number of key issues and terms of reference for the G20 finance ministers' meeting, which is due to take place this week. We have done so to ensure that Europeans not only speak with one voice but also focus on defending and promoting that which represents their most important interests. The Presidency and the Commission will do everything in their power to defend and support these interests resulting from our common position, which is the fruit of several months' work by all the Member States.
With regard to climate change, in theory, the intention is not to have a detailed discussion at the European Council, since the Environment Council already adopted, on 14 October, a very comprehensive text with conclusions establishing the European position. It is becoming ever more urgent to progress with the implementation of an ambitious scheme for combating climate change after 2012, and to that end, the European Union continues to defend a step-by-step approach which is based on the Kyoto Protocol and the results of the Copenhagen conference and which paves the way for a comprehensive and legally binding global framework, by taking into account the political guidelines outlined in the final Copenhagen document.
The Cancún conference must achieve a balanced result which addresses the parties' concerns and enables us to establish the progress made up to now. The Union has expressed its preference for one legally binding instrument which would encompass the main elements of the Kyoto Protocol. It could, however, envisage a second period of commitment under the Kyoto Protocol on several conditions. This should take place within the context of a broader agreement to which all the major economies would subscribe and which would embody the ambition and effectiveness of international action and would fulfil the urgent need to protect environmental integrity.
I would like briefly to mention the preparation of the European Union's position in view of the summits with the United States, Russia and Ukraine. This will be the first time that the preparations for the summits with the Union's key partners have been discussed by Heads of State or Government, in line with the conclusions of the European Council of 16 September. The idea is for the Heads of State or Government to have an open debate on the main challenges in our relations with our partners. Without wanting to anticipate this debate, let me briefly expand on the key issues of these forthcoming summits.
It will certainly be important to focus the summit with the United States on a few key issues. Generally speaking, it will have to mark a strengthening of transatlantic cooperation, which is a fundamental vehicle for devising effective solutions to the common challenges ahead of us. Furthermore, the day after the G20 summit, the Europe-United States summit will represent an important opportunity for taking these results on board and developing a common approach to several current economic issues. We should also seek to develop a common approach in relation to the emerging economies.
The summit should also - at least we hope - make it possible to revive the Transatlantic Economic Council by turning it into an economic forum that goes far beyond purely regulatory issues. The Council could usefully examine ways in which to tackle the crisis and to promote growth and jobs, on the basis of a strengthened mandate.
We also intend to use the summit to prepare for Cancún, and we are obviously expecting an important positive signal from our US partners.
Finally, important foreign policy issues will also be on the agenda, notably with regard to Sudan and Iran.
Concerning the summit with Ukraine, another debate is planned this afternoon with the High Representative, so you will forgive me if I do not say any more on this matter this morning.
At the summit with Russia, the European Union intends to express its full support for the partnership for modernisation, which will enable us to strengthen our cooperation in all areas, particularly in key areas such as innovation and energy.
Those, Mr President, Mr Barroso, ladies and gentlemen, are the main points due to be discussed at next week's European Council: a busy and important agenda indeed.
President of the Commission. - Mr President, today, we are debating first of all the issues that will be addressed next week by the European Council. I will concentrate on what I believe are the most important topics: economic governance in the European Union, of course, and externally - apart from the very important summit with the US and also the summit with Russia - what I believe are the critical summits: the summit in Seoul of the G20 and also the Cancún conference on climate change.
The reform of our economic governance is a cornerstone of our sustainable recovery and our credibility. This is why the Commission has taken a very ambitious approach since the beginning of these discussions. The proposals submitted by the Commission last month seek to translate the urgency deriving from the crisis into an ambitious legal reality. They tackle the key issues of giving the European Union real clout in economic policy through adequate coordinated fiscal surveillance and addressing macro-economic imbalances, so, as we have very often said, now creating a real economic Union in Europe.
I very much welcome the attention that this Parliament is paying to these proposals. An early first reading agreement would prove that the European Union is committed to putting its new vision into action. We should look to have these rules in place by the middle of next year. I therefore urge Member States to go all the way towards these important goals and to pursue this agenda as a matter of urgency.
We have, by now, moved towards a stronger consensus on key areas for action, reinforcing the Stability and Growth Pact and dealing with macro-economic imbalances, thanks also to the proceedings of the task force under the Presidency of Herman Van Rompuy.
Once all discussions are finished and all decisions are taken, the result of this combined process should be a vision for economic governance which will be much more comprehensive, much more attuned to the need to prevent problems in the first place, and much more solidly based through the use of sanctions.
But let me be clear. The overall result must represent a real change from the current situation. We must show to our citizens that the European Union has been drawing all the conclusions and the lessons from the crisis.
Some other matters still need to be settled. One issue of particular importance is how to replace the current crisis mechanism agreed in May with a mechanism of a more permanent nature once it comes to its end in 2013. We will do everything to avoid facing such crises ever again, but we will also do all we can to be better prepared for critical developments than we were last time. Preparedness and the presence of a robust and permanent crisis mechanism can prevent such developments from arising in the future.
The Commission takes good note of the views expressed by Member States that favour a treaty change, for which, as everyone knows, the unanimity of Member States is required. At this stage, the Commission will concentrate on the substance. By this, we mean the design of a permanent mechanism that can provide defence in critical moments, whilst minimising moral hazard and making sure that such an instrument will only be used as a last resort in the common interest.
If and when realised in full, the result of all this work will be what we need: a system that provides incentives for Member States to conduct sound economic and fiscal policies, and a system that provides incentives for investors to observe responsible lending practices.
Overall, I believe we are on track. We have been learning lessons from the crisis. For the sake of its citizens, the European Union is putting in place a system of governance that is completely renewed when compared with the state of play before the crisis, and now we are putting all this system on a much sounder footing.
Our track record on economic governance, but also on Europe 2020 and financial regulation, will give us the right platform to go forward to the G20 in Seoul. This summit comes at a critical time. It will be a real test of whether the G20 can deliver the coordination the world economy needs through cooperative solutions at global level. I believe it can, and I believe that the European Union will play a key role in making Seoul a success.
What do we want to achieve in Seoul? First, we need to remind ourselves that the G20 did play an important role in addressing the crisis. It did so through acting collectively, and as we move into a new phase, we need to continue to act collectively, cooperatively. That means accepting that global imbalances are a concern for all and that all major economies play a part in finding the solution. And yes, we cannot ignore the reality that exchange rates are an important factor here.
Second, we need to see action on the international financial institutions as well. IMF reform, in particular, is overdue. We need others to match the flexibility the European Union has already shown.
Third, with the support of this Parliament, we are in the midst of a fundamental reform of our own financial system, and once again, I want to thank you for the emphasis you have put on the need to achieve this as soon as possible.
We need to keep up the momentum on the G20 as well. Progress has been good, but now we have to be sure that it carries through into implementation.
I want the financial sector to play a part in this. That is why the European Union should remain committed to push for a financial transaction tax at global level. In the meantime, the Commission wants to explore other ways of ensuring that the financial sector makes an equitable contribution at European level, such as the financial activities tax.
The next G20 will also include development as an agenda item for the first time. A multi-year action plan will be adopted to guide our common effort in this area. The Commission has, from the beginning, been a strong supporter of this idea, together with the Korean chair. We need to show that the G20 growth agenda also encompasses and benefits developing countries. At the same time, we want to engage emerging economies in an international development framework which is in line with key principles of development policy and allows for greater coordination.
Yesterday, when I spoke here in Strasbourg with UN Secretary-General Ban Ki-moon, he specifically mentioned this point to me and he was very grateful for the support of the European Union for this agenda.
Finally, the G20 needs to take a lead in pushing ahead the trade agenda. Far from being an alternative to the WTO, our agreement with Korea should inspire our partners to push ahead to a rapid conclusion of the Doha Round negotiations by seizing the moment.
On the run-up to Cancún, I want to say a word about this very important conference. We need to stay focused on our goals here, to be ambitious for Europe, and also ambitious for the world. We need to move the international process forward. This is not easy. We know that in some of our key partners, the pace of change has slowed rather than accelerated.
Let us not forget that in the meantime, we are putting in place the most concrete and effective system for cutting emissions in the world. This is our strongest card and the closer we get to implementing the new Emissions Trading System, the stronger it gets. We have credibility second to none, grounded in a strong consensus between this Parliament, Member States and the Commission on what we have to do.
When we get to Cancún, let us not be distracted by arguments about form. We should go into the UN process with plenty of confidence and determination. Cancún will not be the end of the story, the final breakthrough, but it can be a very important step on the road. The EU needs to convey a clear and consistent message in order to move the negotiations forward. We should aim at a set of concrete action-oriented measures which can deliver confidence and trust in the process and bring us closer to our final goal.
That is why I wrote to the Members of the European Council last week. I set out what I believe to be a balanced, realistic position - one which continues to drive us forward without creating unrealistic expectations. This is a time for Europe to take the lead by setting out how Cancún can make a series of important steps forward, delivering on important commitments like the fast-start finance and, above all, by making clear that we are continuing to set an example.
The European Union economy will grow more this year than previously foreseen, but recovery is not yet firmly established; there is no room for complacency, as we have said several times, particularly when one sees the still very high figures for unemployment.
We all know that we have faced real challenges in the past months as expressed in a clear way in the report that you are going to discuss now from Mrs Berès. I welcome the ambition and large consensus in this House on these important issues, but we all know that this is a time when unemployment is hitting hard, when public spending is being squeezed. Our citizens show their concerns and we must take them into consideration.
We also, however, know that we have been able to find answers as the European Union. We have proposed some important pieces of legislation on economic governance. We have come forward with Europe 2020. That is, I want to remind you of that point, a strategy for growth because growth - smart, inclusive sustainable growth - is the answer. These concerns are also echoed in the excellent report by Mr Feio.
We have proposed a wide range of financial market regulation measures. Let me welcome the agreement of the legislator on our proposals on financial supervision. The reality is that if most observers were asked two years ago whether the European Union was ready to have a European supervisory system, most would say 'no, it is not possible'. Now we have shown that this is possible.
We are pursuing a holistic approach to covering the different dimensions involved. Let me therefore also underline the agreement reached yesterday by the Council on the Commission's proposal on hedge funds. I hope that this position can now lead to conclusive negotiations in the European Parliament so that the European Union can finally benefit from this long-awaited regulation and, once again, we will be in a position of leadership on that matter in Seoul.
We are also making progress in other areas because we have to look at the real economy. Let me also congratulate this House for the work in favour of a new directive on combating late payment in commercial transactions. The directive will give better protection to creditors, in most cases SMEs, while respecting the freedom of contract. Public authorities will have to pay within 30 days or else pay an interest rate of 8%. You know how much this regulation is awaited by SMEs that remain the most important sector of our economy.
Our work is not yet complete. All proposals need to be carried through to their end, but they are starting to show their results. The objective is to get us out of the crisis and through recovery, achieving again the growth rates that create employment and make sure that our social market economy will be fit for the 21st century. Many thanks for your attention.
Mr President, Mr Chastel, Mr Barroso, the financial, economic and social crisis that the world has been in for several years now is going to cost USD 60 trillion worldwide, which is the equivalent of one percentage point of annual growth. We have to do something about it. It will result in an 11% unemployment rate in our European Union by the end of the year. It is unfolding against the backdrop of a new currency war, caused by the risk of a double-dip recession, in the words of our economists.
Faced with this situation, I have sensed the feeling, in this House, that it is our duty to send a strong message to the other institutions, to the Commission and the Council, to say that we must join forces again around the added value of the European project, and that the issue at stake can be summarised in a few words: we have a collective responsibility and we need to implement an EU-wide strategy that will enable us, in the area of energy, to be strong on the inside and thus, strong on the outside. We must count on our own strength and, to do so, we need the European level.
However, Mr Barroso, to our mind, economic governance is not a vision. It is a means of furthering this strategy, and it is on the basis of this strategy that we decide which resources are needed. These are, first and foremost, financial resources. There is the challenge of bringing the review of the financial perspective into line with this focus on a strategy for a European energy community. There is the need to harness a proposal that you are rejecting: the taxing of financial transactions. There is the need to grant a substantial European loan to finance long-term investments. There is the need to restore the balance of taxation in Europe so that it promotes work and jobs instead of capital, and so that it is environmentally friendly. There is the need to coordinate the Member States' budgets with the European project so that efforts are aimed in the same direction.
In terms of governance, we suggest appointing a 'Mr Euro' to ensure harmonious and balanced economic governance. We also suggest not focusing exclusively on the situation of countries in debt but balancing it with an assessment of countries in surplus. Moreover, we suggest that, in a monetary union, debt should also be managed in common and that we should be able to envisage mutual debt issuance. We would like financial reform, which you are working so hard to achieve Mr Barroso, to focus on the needs of Europeans and not only on financial stability objectives. We want to see the financial markets reformed in a way that revives the notions of ethics and moral values, that aids job creation and long-term investments.
No European project can succeed if it is not backed by the Member States. The only way for the European Union to show the best it can do is to make the Member States want to support it. A debate that is focused solely on the drudgery of imposing sanctions will not make Europeans want to get involved again with their Member States in the project. What we are asking for is strong action based on the added value of the European project so that we can lift Europeans out of this recession and ensure that, in the future, everyone in Europe has a job, is out of poverty, and can once again have faith in the European project.
That is our ambition. I hope, Mr Barroso, that you will be able to share it and take up many of the suggestions that we are making here, on behalf of this entire House.
(Applause)
Mr President, Mr Barroso, Mr Rehn, I should like to congratulate you in particular on the positive dialogue that Parliament has held with the Commission. Representatives of the Council, I should like to start by thanking everyone who has worked on this report and made it possible, especially all the shadow rapporteurs, with whom I had the opportunity to exchange opinions and build consensus. Consensus building was often difficult, with several tendencies within Parliament: from left to right, advocates of more sovereignty or a more modern type of sovereignty, and advocates of certain institutions. So many opinions were given, but they were given with one goal in mind: that of finding solutions to the current crisis.
The crisis demonstrated that Europe did not respond in time and often did not respond well. The crisis showed that many governments within the European Union were still upholding a policy that was not based on the true facts. It is for precisely that reason that solutions are necessary, and the European Parliament must put forward these solutions with an appropriate and firm voice. Some of these solutions will be short- and others long-term.
We are essentially tabling eight recommendations. The idea of multilateral surveillance of macro-economic developments in the Union and in the Member States is being tabled, so as to better achieve the goals of the Europe 2020 strategy, to achieve a Europe of growth, and to strengthen a pact that is about stability, but also about growth.
Proposals are also being made to strengthen the Stability and Growth Pact and look in particular detail at what is going on regarding debt, to enhance economic governance in the euro area by the Euro Group, and to establish a robust and credible excessive debt prevention and resolution mechanism for the euro area, which could involve establishing a European Monetary Fund. The ideas of reviewing the EU budgetary, financial and fiscal instruments, of financial market regulation and supervision with a clear macro-economic dimension, and of improving the reliability of EU statistics, have also been tabled.
Finally, it has been suggested to better represent the Union in the area of economic and monetary affairs. Parliament is demonstrating or could demonstrate a firm voice on all these issues. We are aiming for better institutional coordination between the European Parliament and the national parliaments. We can contribute to this solution being able to provide better solutions to future crisis situations or difficulties. From now on, Europe has the instruments to respond better in the field of economics; Parliament contributed greatly to this and will continue to do so.
We are currently starting a legislative debate on six proposals that have been tabled by the Commission and, regarding which, I believe Parliament will maintain its own position. It is for this very reason that I would also express my surprise that there was no mention of Parliament's position and the dialogue that this House had with the Council in a recent Council document tabled just yesterday.
However, I would finish by saying one thing: the European Parliament has its own positions, irrespective of our differences. The European Parliament is committed to a strong Europe and better economic governance, with more growth and better prosperity.
rapporteur for the opinion of the Committee on Budgets. - Mr President, in my opinion on Mr Feio's report on governance and the stability framework, I emphasised three points.
The first was the need to be serious about sanctioning Member States that breach the Stability Pact. Just a couple of days ago, the French Prime Minister and the German Chancellor even agreed to change the treaty to bring in tougher sanctions against countries that threaten the euro's stability. I also emphasised the need to prioritise spending in the budget in case a Member State has to be rescued. Finally, I raised awareness about the need to evaluate the impact on the credit rating of the European Union since it acted as guarantor of the European financial stabilisation mechanism.
The relevant paragraphs have been amended and no longer form part of my opinion. I feel obliged in these circumstances to disown my opinion.
There is no doubt that the European Union was exemplary in the way it chose to proceed with the regulatory and supervision measures. This is reflected in the new supervision package which allows for certain systematic risks to be identified and for this to be done in a timely manner.
On the other hand, when it comes to the concept of economic governance, nobody can deny that there is still a long way to go. Any Member State that ignores its obligations and responsibilities, particularly with respect to the Growth and Stability Pact, creates serious problems for other Member States. Therefore, we are obliged to do our utmost to encourage serious observation of the rules that were agreed upon so as to guarantee stability within the Member States, both financially and physically.
I am very satisfied with the opinion recommendations I put forward to the Employment Committee and pleased that these have been taken into consideration. I believe that the report has made a case for better job surveillance in the European Union, and for the strengthening of the Employment Committee.
Mr President, ladies and gentlemen, we all acknowledge that monitoring of the short- and long-term macro-economic variables in the European Union has failed, not least regarding budgetary frameworks and accumulated national debt. The crisis has made all the more pressing the need to strengthen the single market, taking into account the proposals of Mr Monti and Mr Grech. It is essential to develop e-commerce and transnational trade, simplify online payment procedures, standardise products and services, and harmonise fiscal instruments, so as to reinforce consumer confidence and boost the economy.
The Union must emerge from the crisis in a way that is sustainable, guaranteeing robust growth and responsible budgets, but also employment objectives. It should be mandatory for indicators such as the unemployment rate and the rate of employment among the active population to be part of the oversight system.
The indicators that will measure the progress of the 2020 strategy cannot be forgotten either. The feasibility study on issuing joint Eurobonds could constitute an opportunity to examine in greater detail financial instruments for defending against speculation, and to put them into practice.
We would like it if this could be more than just a study. The creation of the European Monetary Fund deserves our support and we see it not as simply a disciplinary instrument but, above all, as a means of reducing the speculative manipulation of the sovereign debt markets. Our cooperation with the rapporteur, Mr Feio, has been profitable and has made it possible to achieve a text that is comprehensive, balanced and rich.
on behalf of the S&D Group. - (DE) Mr President, if you look at your list of speakers, you will see that the next speaker is my colleague, Mr Jáuregui Atondo. Before he takes the floor, please permit me, as chair of our Group, to inform the House that this morning, Mr Jáuregui Atondo, was appointed by the Spanish Government as its Minister for the Presidency. As you can imagine, that is quite an honour for our group. I offer him my sincere congratulations.
(Applause)
Mr President, I would like to thank my friend Mr Schulz very much. I only have one minute to tell you that I believe that in the last few months, Europe has made extraordinary progress in terms of economic governance.
Curiously, the summit between France and Germany the day before yesterday also opened the door to a new hope: the possibility of revising our frameworks and treaties on economic governance.
I know that this is an issue that scared the Member States a little. However, I believe that as pro-Europeans, we know that in order to achieve the economic governance that we need to build, there will probably need to be reforms, which will have to be agreed reforms.
I sincerely believe, however, that this agreement between France and Germany opens up the opportunity for the Feio report, which we will adopt later - as proposed by the Committee on Constitutional Affairs - to consider the need to adapt our constitutional framework to governance that is not only a stability pact. This is in-depth governance, in order to bring together the economies in a way that seeks to be competitive, create jobs and produce the redistribution to which we, as social democrats, have always aspired.
(Applause)
Mr President, ladies and gentlemen, the common thread between the meetings of the European Council and the G20 is the need to make the necessary adaptations after the financial crisis.
For the European Union, these adaptations consist of putting our respective national and EU public finances in order and protecting our currency, the euro, by consolidating it internally and defending its value against the other major currencies. The European Council will be dominated by discussions on Europe's economic and financial governance. The Group of the European People's Party (Christian Democrats) welcomes the initial lines that the Van Rompuy task force has taken, including the plans for a system of sanctions against Member States that do not adhere to the criteria of the Stability Pact.
However, there is still more work to be done, with more Community method and less intergovernmental method. I welcome the work that the Commission has done along these lines. I would ask the Council to remember that this Parliament is now colegislator and will play a full role in defining the forthcoming reforms. The more Parliament is brought on board in the early stages, the more chance we have of achieving a satisfactory and timely outcome. I call on President Van Rompuy to heed this message.
Ladies and gentlemen, Europe must make its voice heard in the debate on relative currency values, and the European Council must establish our position on the subject next week, before the Seoul G20 summit. Europe must join with its partners, in particular, the United States, in reminding the emerging countries of their responsibilities. Currency dumping and the social consequences it entails must no longer be allowed.
Three major subjects will be on the table at the Seoul Summit: reform of the international monetary system of course, but also the stability of commodities - especially food and energy - and global governance. Europe has a message to deliver on each of these subjects, but this message will only be credible if we put in place effective internal, Community-wide instruments to govern and manage our public finances.
Ladies and gentlemen, we will not be able to influence global governance and will not really have a place on the international stage unless we can make the often unpopular effort to clean up our finances and unless we stick to our priorities of combating climate change and development policy.
(Applause)
Mr President, I would like to quote a passage from the statement made by the Heads of State or Government at the G20 summit in Pittsburgh held on 24-25 September 2009 - in other words, a year ago. The Heads of Government committed themselves at that summit to the following: 'To launch a framework that lays out the policies and the way we act together to generate strong, sustainable and balanced global growth. We need a durable recovery that creates the good jobs our people need'. Great! I presume that a similar passage will be written again this year at the next summit, and also at all the other summits. This leads me to ask what has been done in the meantime to bring about the strong, sustainable and balanced growth that will bring the jobs our people need. The description is correct, but what is being created is a philosophy at European level - in the European Council - that says that unilateral cuts in public services through budget reductions are a cure-all for stabilising our continent, rather than giving consideration to the fact that investment that stimulates growth is a basic prerequisite for creating more jobs and, through greater economic growth, bolstering state revenues - as is so urgently needed to consolidate state budgets and enable states to perform their duties. What we are seeing in Europe is that as a result of a more or less black-and-white Manichaean process under which all expenditure is bad and all cuts are good, we find ourselves in a situation in which the countries worst affected by the crisis - Ireland and Greece - are in recession or have zero growth. What is actually being done in practice is achieving the opposite of what was described here as the objective. That is a dramatic development. It is all the more dramatic when those who were at the source of the crisis, who caused the crisis - the financial sector, those who speculated with wild abandon - have not been held accountable by being made to contribute to state revenues through measures such as a financial transaction tax. This may have been advocated at European level, but even at the time it was being advocated, it was already being put on ice on the grounds that 'We'll never get it though the G20'. Of course we will not get it through the G20 if we do not even try it first at European level!
This is an injustice that is particularly dramatic because the lack of action on the part of the Heads of State or Government - the fact that they are leading us in the wrong direction of social imbalance - is continually being reinforced. The people in revolt on the streets are right in that social imbalance in Europe is not being fought against, but rather is being intensified further by incorrect policies. It is the job of this Parliament to make this apparent and to develop strategies to counter it. That is why we insist on the financial transaction tax. The report by Mrs Berès and the report by my colleague, Mrs Podimata, will show us whether this House is prepared to say: 'We know that it will not be easy, but we insist that the European Union makes a start at levying taxes transnationally on the financial sector if it cannot be taxed at national level'.
There is a further worrying development. What happened in Deauville between Mr Sarkozy and Mrs Merkel turns the institutional structure of the European Union on its head. I ask myself when Mr Van Rompuy will draw the appropriate conclusion. He has been asked to work with his task force on detailing the necessary reforms - that should really have been your job, so it was a bit of a cheek to ask Mr Van Rompuy to do it - but to cap it all, the poor man is working on it in secret and before he can present anything at all, our charming couple in Deauville waltz up and announce: 'We have already decided everything'. What Nicolas and Angela did - this self-appointed Franco-German management committee - is an assault on the institutions of the European Union.
(Applause)
If I were Mr Van Rompuy, I would tell them where they could stick their job. You cannot keep being a doormat for ever and putting up with such abuse. There is one more thing, however: if our fine couple had glanced across the channel from Deauville, they would have seen the white cliffs of the British coast, where a referendum is required for their amendments to the treaty - at least, if Mr Cameron is to be believed. Does anyone really think that Mr Cameron would accept the amendment without incorporating further brakes into the treaty to slow down European law? That really would open a Pandora's box. I do hope that our charming couple do not come crashing to the floor.
I therefore repeat: Europe is being led in the wrong direction, both institutionally and in substance.
on behalf of the ALDE Group. - Mr President, perhaps I may begin where Mr Schulz left off. Maybe we could ask for a convention now if they want to change the treaty. Normally, what we have to do is to ask for a convention. That is the first thing to do, but things are not that far advanced, I think. What we need now is to make an urgent deal in the European Council on economic governance and on strengthening the Stability Pact.
It is now nearly a year since the start of the Greek debt crisis. It started in December 2009, and it is now time to arrive at a conclusion, an agreement, on this. There are, in fact, three proposals on the table at the moment. Let us be clear about that. We have received the proposal from the Commission, the proposal from the task force and, yesterday, the proposal under what we call 'the deal of Deauville'. That is the third one on the table. And it is good, I think, that this Parliament is analysing the differences between the three proposals to decide if they are appropriate.
The Commission made what were, I think, good, bold and coherent proposals a few weeks ago. The task force proposal differs from them in that it proposes that the Council should act on the basis of recommendations and not proposals from the Commission. That is a big difference, because recommendations can be changed and proposals from the Commission cannot. In addition, there is a more lengthy procedure for analysis in the task force proposal, which also sets it apart from the Commission proposal.
However, we have to say that the task force proposal keeps the semi-automatic character of the sanctions and maintains the reverse majority rule that was proposed by the Commission.
As of yesterday, we have a third proposal, 'the deal of Deauville'. I have to say that an agreement between France and Germany can often be helpful for Council business, but that this time, on the contrary, it is not. This is because the Franco-German Deauville proposal simply relies on keeping the old-school QMV within the Council, so rather than needing to find a majority to block the automatic Commission sanctions, their proposals require such a majority for the sanctions proposed by the Commission to be initiated. I think that is an enormous difference, because the semi-automatic character of sanctions in the Commission proposal is not present in the Deauville proposal.
I do not know if you know Deauville, but, aside from the beach and some beautiful hotels, there is a casino. We should, therefore, perhaps be speaking not of the Deauville deal but rather of the Franco-German casino compromise, because a casino compromise is what it is. Under this proposal, Member States are allowed to go on playing with the euro and the euro area.
If you have enough support in the Council, you can go for it; you can do exactly what Greece did. If you have enough support in the Council, go for it. Faites vos jeux! You can go for it.
The first part of the Deauville deal simply weakens not just the task force proposal but, above all, the Commission package. I find this completely incomprehensible, certainly from Germany. For ten months, they have been asking for bolder sanctions, and yesterday, they did just the opposite. It amounts to a weakening of the bold proposals of the Commission. And this comes at precisely the time when Mr Trichet, the President of the European Central Bank, is asking for bolder solutions, for bolder proposals, even bolder than the initial proposals by the Commission.
My conclusion is that this Parliament has one mission: to reverse the Deauville deal, or the casino compromise. Let us stick to the good proposals from the Commission and carry out our necessary legislative task.
Mr President, Mr Chastel, Mr Barroso, ladies and gentlemen, Mr Verhofstadt has worn himself out today! However, what he had to say is important, as was Mr Schulz's speech. I have my own thoughts for you also.
Do you all know the film 'Jules et Jim'? Well, there is a woman - Mrs Merkel. We know who Jules is - it is Mr Sarkozy. The trouble is who is Jim? Is it Mr Cameron or Mr Barroso? That is the dilemma for the Commission.
I think Parliament and the Commission need to speak to each other frankly now, because the Council's policy - Mr Verhofstadt is right on this point - and that of its Franco-German board of directors is anti-European Union. Their policy does not reflect the essence of the EU, and our role today is to go beyond the differences that pit us against each other - Mr Daul is right on this point - and to save the European Union and the Community method. To do this, the Commission, this Parliament and all of us need to understand that there will be no winners in this game unless we find a common approach between the Commission and Parliament, Parliament and the Commission.
Mr Barroso, I believe you when you say that you want a tax on financial transactions or on financial activities. This is not the problem; the problem is, how do we actually do this? It is not enough to say 'I want'. My four-year-old son says 'I want'. The issue is to work out how we can achieve our goal, and I think the Commission should not be asking for yet another study, as the Environment Council did yesterday to find out if climate degradation is really so bad that we should be stepping up Europe's CO2 reduction - even though it is utterly ridiculous to ask for a new study. No. What would a major study on financial transactions bring to Europe, and what would a tax on those transactions bring? A 0.01% tax on financial transactions would be worth EUR 80 billion. If you set aside EUR 30 billion for a reduction in national contributions and hence a reduction in national budgets, you get an extra 50 billion for the EU budget. EUR 120 billion minus 30 billion makes 90 billion, plus 50 makes 140 billion. So, it is possible to implement the European policies we need to implement post-Lisbon, and the Member States and Europe will be the winners. However, this presupposes that we have a European vision.
Secondly, Mr Barroso, about the deficits: in my opinion, there are deficits and then there are deficits. It is like cholesterol: there is a positive marker and a negative marker. A deficit which invests, and therefore provides a country, or Europe, with prospects, is not a negative thing. If we invest, as we have done before, in the industries of the past which are unproductive - I am talking about coal - we are investing in something that throws money away because it is futile, and therefore we lose out. However, if we invest in the energies of the future and the production of the future, we gain.
Therefore, what we need to do, and I am asking this of the liberals also, is not simply to talk about 'stability, stability', but also to differentiate between what we should be doing and what we should no longer be doing; not simply to talk about a 'deficit', but to say, 'this is productive', or 'this is not productive'. If we agree, though this will be difficult, if we manage to come to an agreement, we will be in a position to oppose the Council's constant manipulations.
The problem today is that many governments want to reduce the European policy aspect, whereas our role is to defend and to increase the European policy aspect, because without it, we will not be able to get ourselves out of this.
You see, Mr Barroso, we have a common interest, but we need to take it to its conclusion. It is not Parliament that you should be putting pressure on, but the European Council.
As you can appreciate, I have been quite flexible about the timing, partly because all the speeches have been very agreeable as well as very powerful - the IMF, casinos and cholesterol - all great fuel for this discussion.
We have all been recounting various anecdotes during these debates today, which also brought an historical association to my mind. For 18 years of my life, I lived in a country of real socialism, where Party congress after Party congress kept setting new economic targets and the citizens of my country - and the same goes for other countries of real socialism - were told by party congresses that things would get better, and how they should get better. What is more, there was a ministry of domestic trade in my country at that time, even though there was no domestic trade.
Listening to some of the speeches today, my impression is that the proposal we heard from the European Commission is one which aims to reinstate the priority of economic over political thinking. Over that political mindset which would stifle any sound economic action, because today, politicians at national level and - as we hear - for populist considerations, really like to point their finger at Europe. They say that we need to cut down on Europe and that Europe is not the solution, as this, to some extent, gets them off the hook in the eyes of their voters. If we do not implement something which will make countries realise that they there will be harsh consequences if they conduct economically irrational policies, we will not get anywhere. What is also needed here is solidarity, however. In the Franco-German proposal, I see the real danger of ending up in a situation where the stronger countries will have greater leeway, and where Greece will be unable to go beyond certain limits. Greece will have to cut expenditure, but when it comes to the stronger countries, their luck will be in, and suddenly we will find that they will be allowed to break these rules on political grounds. What I want to say is this: we need European solidarity, and that is why we need European solidarity.
In conclusion, Mr President, I should like to say that I know that you stand guard over this European solidarity. The latest decision of the European Commission on the gas agreement between Poland and Russia - for which I would like to thank you - is a fine example of how the Community aspect is something that works, and which works in the interests of countries like Poland. I would like to say once again, Mr President, that we cannot wave away reality with a magic wand. If we reach a point where the political solutions, compounded with the dose of populism that exists in some parts of Europe today, dominate over economic thinking, then your ambitious plans to intensify the market - which I consider a very good plan (sentence unfinished). I believe that as MEPs, we are well aware of how far we still are from a common market, just from the mobile phone roaming bills we get every month. If we have a common European market but we still have to pay roaming bills, it shows quite clearly that we still have a long way to go before we achieve our aim of economic integration.
Mr President, Mr Chastel, Mr Barroso, if I have understood you rightly Mr Barroso, we are starting from completely opposite analyses, since you said that the economic crisis is behind us, whilst our group, the Confederal Group of the European United Left - Nordic Green Left, believes that it is getting worse. To resolve the crisis, you are recommending austerity with the Stability Pact and now, the reinforcement of sanctions. I think we should be doing the opposite: improving working wages, a new fiscal approach to help support these and a tax on financial transactions, improving social welfare, protecting public services and a bold employment policy.
Sadly, I fear your strategy could land the European Union in deep trouble. Have you not heard the strength of the peoples' protests throughout the European Union? For the sixth day yesterday, millions of people marched throughout France, with the backing of 70% of the population. Can you not see the danger that is threatening us today? The European idea, because it is based on competition and a policy of completely free trade, is colliding head-on with money in these economic wars, and now these currency wars. Why do we not look at a new system: a human and social development fund instead of the Stability Pact, in conjunction with the European Central Bank, which should be able to refinance the Member States' debts and the national banks through money creation, at interest rates that would be favourable to social criteria?
The way I see it, the European Union must take the initiative in creating a new global monetary order, starting with taking up China's proposal for a common international trade currency. Like Thailand and Brazil, why does Europe not start by introducing a tax on foreign currency, to ease currency tensions?
Commission President, representatives of the Council, I think the time has come for us to think of new initiatives and to listen to our people.
on behalf of the EFD Group. - Mr President, well President Barroso, you are certainly flexing your muscles, using the powers given to you by the Lisbon Treaty which you pushed through using illegitimate means. You now do everything you can on the world stage and within the EU to acquire all the attributes of statehood.
Nowhere could that be more apparent than in your recent proposal for a direct tax to be levied by the European institutions on the peoples of this continent.
Of course, in previous times, there was a very successful independence movement that campaigned on the slogan of 'no taxation without representation' and you certainly are not a representative. We have not voted for you and we cannot remove you, so I think with this direct tax, you have actually made a mistake.
And what an expensive club it is becoming. Just two years ago, Britain's net contribution was GBP 3 billion a year. This year, it is GBP 6 billion. Next year, it will be GBP 8 billion. The year after that, it is due to be GBP 10 billion and now, we hear that you want to take away the British rebate. You want to get rid of the British rebate, which will mean by 2013, our contribution will be GBP 13 billion. It will have quadrupled in the space of six years.
The taxpayers of Britain, realising all of this, seeing your direct tax, will simply conclude that we cannot afford the European Union.
But I do see a ray of hope: the Deauville deal between Merkel and Sarkozy, the thing that you are all so terrified of today. I hope it happens. Let us have a new treaty. You yourself seem to be almost supporting it. Let us have a new European treaty and let us put it to a referendum in lots of countries, particularly in Britain, and the British people will conclude that this is a very bad deal for Britain. They will vote for us to leave the European Union and begin the unravelling.
Thank you. We are happy to go.
(The speaker agreed to take a blue card question under Rule 149(8))
(DE) Mr President, I have a question for you, Mr Farage. Perhaps you would be so kind as to answer it for us. You are so concerned about the British tax coffers. Just like me, at the beginning of this term of office, you had the option of choosing from which coffers your daily allowances would be paid: from the UK coffers or from those of the European Union. Please would you tell the House whether your daily allowances are paid from the EU budget or whether you have opted for the national system in the UK?
Mr President, I think we ought to do away with this notion of European money. Prior to there being a direct tax, there is, as we speak today, no such thing as European money: it is our money. We are a massive net contributor to this European Union for no single economic benefit in return whatsoever! It is our money!
President of the Commission. - Mr President, I do not usually intervene, but there is a point of order that I want to make.
It is not the first time that Mr Farage has said when addressing me 'You have not been elected'. I have certainly not been elected by you, but I have been elected by this Parliament.
(Applause)
I was elected by this Parliament in a secret ballot, and you belong to this Parliament. I consider that repeatedly saying that I, or the Commission, have not been elected constitutes a lack of respect for the Commission and for the Parliament to which you belong.
(Applause)
(ES) Mr President, we will see if I can bring a little calm to this fierce debate.
It is regrettable that along with the European Union, some of its Member States are still part of the G20. Despite this anomaly, which certainly weakens Europe's image in the world, it would be good if at least there was an overall common position in this global forum.
In my view, what would that common position be? In my humble opinion, I believe the following: firstly, the adoption of a global agreement to tackle the consequences of the crisis cannot be delayed by adopting just a financial agreement; secondly, Europe must maintain the euro as the benchmark currency or, if it is preferred, as an anchor to prevent turbulence in the market from dragging us along and causing us to repeat the errors made throughout the 20th century; thirdly, the euro must herald what Europe must represent in the world of democratic values and public freedoms.
In summary, we need to be aware that, in a global world, in this global game, those who only play national cards lose.
(DE) Mr President, Mr Barroso, ladies and gentlemen, this debate shows one thing: the Deauville deal hinders us from overcoming the crisis, the Deauville deal is a backward step for the European Union and the Deauville deal shows us that neither member of this charming couple has learnt anything from France and Germany's inappropriate behaviour in 2002 and 2005 when these countries began undermining the Stability Pact. Instead, we are now seeing a continuation of such inappropriate behaviour.
We want to overcome the mistakes of the past. We want a European answer to the nationalism and the vetoes that have been built into most European regulations. We did this in the case of supervision of the financial markets. We are doing so with the report in response to the crisis. We are doing so with the Feio report and we are doing so with our daily legislative work. Let us concentrate on that and not allow ourselves to be sidetracked further, including in this debate. We need to move forward. We need to find the answers. The report by the five groups sends a clear message. We have not yet overcome the crisis. Fiscal and monetary policies are no substitute for structural reforms. We are clearly stating that we want deficits to be reduced as a prerequisite for securing the future. You cannot reduce deficits by simply taking a pair of shears to them. It has to come about as a result of reforms, investments, savings and changes. This report sends a clear response that we want to have more Europe as part of the solution. Let us break through to the next step in integration - the creation of an economic union, the creation of a social union, the creation of a defence and security union, and let us make the internal market the home market of all our citizens. The community of Europe - the initiative of the European Union - is the answer. The task force and the Deauville route have failed.
Mr President, as we have heard, the task force chaired by Herman Van Rompuy has now produced its report. It contains proposals for crisis resolution and budgetary discipline: in other words, only part of the picture.
I would emphasise that these are only proposals. I am sure the ECOFIN Ministers who dominated the proceedings of that task force would like it to be the end point, but it is not. It is the beginning. We are right at the very beginning of the legislative process. I hope all of the institutions will realise that the work of the European Parliament on the Commission's legislative proposals will now need to be conducted in a fully democratic process with the Council.
The task force said that its aim was to achieve a quantum leap in terms of more effective economic governance. I think what it is proposing is actually more like a potential step back in terms of prosperity and well-being for Europe. It is proposing a strengthening of instruments, but only instruments that focus upon fiscal discipline. That is a problem. Economic coordination is more than fiscal discipline and economic union will not be achieved as long as that balance is not properly recognised. It will inevitably lead to distorted economic policies which take insufficient account of other worthwhile policy objectives for the conduct of macro-economic policy, and by that I mean growth, investment and employment.
President Barroso, we do not need another task force to come up with a balanced set of policy measures. We need the Commission to use its right of initiative to bring forward the proposals that will address growth, investment and employment.
Regarding the proposals now on the table, I believe that Parliament has an enormous responsibility in the coming months. We need to make some changes along the lines of the Feio report to be voted on today. I think we need three main changes there: the excessive balances procedure has to be broad enough to cover labour markets, including unemployment levels, and therefore the Employment Council needs to be included wherever relevant; the qualitative assessment of public debt levels and developments in the corrective arm of the Stability and Growth Pact should pay full attention to levels and developments in public investment as well; and the linkage with 2020 throughout the new system needs to be explicit and operationalised as fully as possible.
On governance, I would mention only two points at this early stage. The Council needs to guide the system and assume ultimate political responsibility throughout, as well as ensuring the due involvement of all relevant Council formations - not just ECOFIN - wherever that is necessary.
Finally, the European Parliament needs to be fully involved throughout the process in order to ensure the highest level of democratic legitimacy. Just look at the proposal for the European Semester to see to what extent the role of the Parliament is missing in all of this. Some of us across the political groups are working on strengthened proposals for parliamentary involvement. I hope they will be accepted by the other institutions to give this process the democratic legitimacy it needs.
(SV) The last year has shown that the EU can take important decisions in difficult situations. Unfortunately, the last few days have been a disappointment. When the EU needs clear and stringent budget rules, France and Germany hesitate. This causes us concern. Our message is: leave Mr Rehn's proposal alone!
I would like to thank unreservedly Mrs Berès and my colleagues in the Special Committee on Financial, Economic and Social Crisis, who have shown that we in the European Parliament can reach across the party boundaries and find common solutions in the interests of Europe. The Group of the Alliance of Liberals and Democrats for Europe has proposed an amendment to the effect that if a financial transaction tax is introduced, it must, of necessity, be done on a global scale. It is important in this case that it is done at a global level.
Nationalism must not be allowed to gain a foothold in Europe again. It is a market economy with clear boundaries and free trade that creates prosperity. We need a more unified Europe, a more open Europe, a stronger Europe - we quite simply need more Europe.
The proposed penalty options will initially apply only to the countries of the euro area. In this regard, we would like to see a wording that includes all 27 Member States. I would therefore like to present an oral amendment to the Feio report which I hope that Parliament will be able to support. The rapporteur and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament have stated that they are willing to do so. I will read the text in English:
As far as possible, all 27 Member States should apply to the maximum all the economic governance proposals, recognising that for Member States outside the euro area, this would be done on a voluntary basis.
(SV) Today is not the time to create an EU that is in danger of tearing the Union apart.
(FR) Mr President, Mr Barroso, Mr Rehn, I genuinely hope that you will look at the work done by the European Parliament on the subjects we have been dealing with today - the Berès report and the Feio report - because, of course, we are now working as colegislators on economic governance. I can tell you that together with four pro-European groups in Parliament at least, we have made a genuine effort to work on compromises that will achieve something. We have just come from the discussions to try to tie up the problems.
Some people are talking about the budget, some are talking about tax measures, and some are talking about governance. What we need today is for the Commission - and it is your role to do this, we are trying to do it and it is your role to do it also - to propose an overall package: something in the spirit of the Monti report that is also along the lines of what Michel Barnier has been trying to do in the context of the internal market. I am waiting for an overall package from Mr Barroso, which should show us how to get ourselves out of the economic crisis. It should not just be about macro-economic governance, but should be along the lines of reading three or four dossiers on macro-economics, tax and the budget and then saying 'here is the package'.
I am sure that if you do that, you will have a very large majority in the European Parliament to support the initiative. If we only look at the issue of public finance, for example, two or three years ago, the Commission and its departments were themselves saying that, of all the countries, Spain was sticking to the Stability and Growth Pact most closely and that Spain's public finances were in order. The problem is that the instability came from elsewhere and now Spain is in a terrible situation, as is Ireland. We can clearly see that focusing on public finances alone will not help us resolve the crisis.
The compromises that we have proposed in the various reports that have been presented today, which will be voted on tomorrow, represent the sum of these issues. They are a way of saying that, yes, we do need to strengthen budgetary discipline. Of course we do. However, to ensure that this budgetary discipline does not lead to social breakdown, but only to public expenditure cuts, we need, at the same time, a European budget package that will finance investment and a tax package that will allow Member States to impose certain taxes.
My last question for Mr Rehn, and for Mr Barroso especially, is therefore: are you genuinely in favour of the common corporate tax basis? Do you genuinely support it? It has been shelved by the Commission for 10 years now and for 10 years, you have failed to deal with the matter. It is now time that you did so.
(Applause)
(LV) Thank you, Mr President, Mr Barroso (who has left the Chamber).
First, I should like to thank the rapporteur, my fellow shadow rapporteurs and the chair of the committee, Mr Klintz, for the compromise that we at last managed to arrive at. I shall only speak in relation to two items in the report, with which I am not satisfied, and they concern neither Germany nor France. Firstly, as the result of aggressive cross-border investment, since 2004, private household debt and business debt in many new Member States has grown, even by as much as 10 fold. Moreover, the absolute majority of these loans were taken out on terms that left all the exchange-rate risk with the borrower. This, in turn, means that the governments of these countries have little room for manoeuvre in their macro-economic policy apart from cutting public spending and raising taxes. At the same time, the primary concern of households is solely to make loan repayments in euro terms. Unfortunately, there is scant reference to this in the report.
My second point, which is linked to the first, is this. Let us picture such a new Member State, whose GDP has fallen back to a pre-accession level, to a pre-2004 level, only with a private debt 10 times as large and public debt five times as large, and this Member State can deduce from this report that even cohesion policy may be altered, altered in such a way that the main criterion will no longer be per capita GDP but crisis management in a specific territory, which could have extremely significant political consequences. Thank you.
(PT) Mr President, the declarations by Germany and France in the so-called Deauville agreement are unacceptable and show the true faces of those who are calling the shots in defence of economic and financial interest groups. These declarations also demonstrate impatience, arrogance and aggression towards the response of the workers and populations hurt by their neoliberal and anti-society policies - the Stability and Growth Pact and competition policy - in Greece, France, Spain or Portugal, where there is already a general strike planned for 24 November.
It is time for those who run the European Union to acknowledge the failure of these neoliberal policies: increasing unemployment, social inequalities and poverty, and which are causing recession in the countries with weaker economies, where the EU's impositions could provoke a real social disaster.
Unfortunately, that is not what is happening. All the promises to bring an end to tax havens, to properly tax financial transactions, and to bring an end to speculative financial products, have collapsed.
That is why we are protesting here: giving a voice to the many millions of workers threatened with poverty, to the unemployed, to older people with pathetic pensions, to the young and jobless, and children at risk of poverty to whom they want to deny a dignified future.
It is time for a break with these policies so that we can have a truly social Europe: a Europe of progress and development.
(LT) I would like to say a few words about the work of the Special Crisis Committee. It really has done a great job and has made good recommendations and proposals. Of course, ideally, there would be a place for all of these in the documents being drafted by the Commission. It is essential that the Commission does not forget the fundamental and most important issues. One of these is the establishing of a regulatory and supervisory system, which leaves no financial market, no financial instrument and no financial institution off the record book. The Commission should target its actions for the creation of new jobs and link them with measures to combat poverty and social exclusion. All efforts in this direction must, above all, be focused on employing young people. Emergency infrastructure decisions on renewable energy sources, green power, energy efficiency in the transport and building sectors, and a European energy network, are necessary to overcome the crisis. It would be good if, exactly one year on from this meeting today, the Commission could come and say: 'The provisions of the resolution you proposed did not just remain on paper; we adapted these specific proposals by the Special Crisis Committee and they have already had a real impact'.
(HU) As was the case in the previous major debate of this week here in the European Parliament, namely, the debate on poverty, the politicians of the European Union are once again surprised and sad to see that the situation of Europe's citizens is not improving, but rather constantly deteriorating. Poverty is growing steadily, and so too are misery, unemployment and homelessness. And they are so surprised at this, as if it were the consequence of regrettable natural disasters or tsunamis. No, this is the result of decisions taken by European politicians. The increasing misery and poverty stem directly from the neoliberal policy which you - excepting those who opposed them - pursued, and this trend will continue. Poverty and misery will continue to rise if you do not opt for a different value system.
These two reports can be likened to a scenario where a medical panel determines that the therapy used for a patient so far has caused him harm and made his condition worse, and then proceeds to say that the therapy prescribed on the basis of the diagnosis must be continued, that they must continue what they had done before, but with stricter supervision and punishing the patient if he does not comply, if, for instance, he fails to take his medication. What is at stake here is a conscious choice between value systems. So far, the European Union has deliberately chosen a value system where it always pursues the right decision from the perspective of money and profit, the right decision from the point of view of multinational companies and banks, and never from the perspective of people and the community. It has always looked for what is right from the point of view of an unbridled competition that is not restrained by concerns for justice and morality, and never for what is right from the perspective of social justice and solidarity. This needs to be changed, and from now on, good decisions must be taken.
(NL) Mr President, despite some positive signals, the risk of the crisis worsening has not gone away. The banking system remains unstable and a number of Member States face the threat of government deficits getting out of hand if nothing is done. Therefore, we urgently need an economic union.
Mr President, the task force has yet to deliver any concrete results but, as this House's rapporteur for the Stability and Growth Pact, I would like to tell Commissioner Rehn: we are able to work quickly. I address those words to the Council as well. We are able to work fast, but only on the basis of the Commission's proposals. Is the Council prepared to accept that?
I would also like to sound a note of warning against the change in the treaty which has been requested, because that could be a decoy which will only force us to put off the necessary measures until another day. We must now do everything that is possible under the Treaty of Lisbon. Parliament now has a new colegislative role in the Stability and Growth Pact and it will take full advantage of that role in order to bring about a robust economic union, with a robust Stability and Growth Pact.
(IT) Mr President, ladies and gentlemen, the crisis has had a very great impact on society in all European countries. If we look at the consequences from a social viewpoint, we swiftly reach the conclusion - one that is driving much of the Commission's work - that the worst is yet to come. Unemployment is set to increase and the weak signs of recovery noted in some countries are not enough to guarantee the creation of new jobs. We must therefore accept that it will be essential to face up to the most acute social aspect of this crisis, which was born out of the financial system but which has rapidly spread into economic and social realms.
For this reason, we must arm ourselves with other instruments to defend the people who are hardest hit. We are about to discuss a proposal for a framework directive on a minimum guaranteed income in all European countries, which I consider very important for combating poverty, on the one hand, and for helping those who will be struck by the sting in the tail of this crisis in the coming weeks and months, on the other.
The best way to combat a crisis, however, is through policies of growth. Growth needs resources, targeted investments and a clear agenda of priorities towards which a significant proportion of the available resources should be directed. The Union budget is not enough. For this reason, the Commission clearly stated a need for additional resources to be spent on infrastructural investments and investments earmarked for competition quality and employment. This path leads to the creation of Eurobonds and a tax on financial transactions. There is no alternative. This is why the solutions we have indicated - and I hope that Parliament will approve their formulation - are important as well as innovative.
(DE) Mr President, ladies and gentlemen, at the height of the financial crisis, the G20 countries promised joint action to stabilise the financial markets. Today, two years later, we are still a long way away from a global answer. In many instances, the measures adopted pursue national interests and considerations. The initial energy has dissipated and all too often we are back to 'business as usual'. Mervyn King of the Bank of England put it succinctly when he said: 'The need to act in the collective interest has yet to emerge'. In its interim report, the Special Committee on the Financial, Economic and Social Crisis makes it clear that Europe is at a critical crossroads. We need to intensify our integration, we need to harmonise our economic and budgetary policies more, we need European infrastructure projects in the areas of energy, transport and telecommunications. We need a functioning internal market and labour market, and we need the resources required in order to achieve the demanding growth targets set out in the EU 2020 strategy. We need innovative sources of financing if we are to be able to exploit the potential of the SME sector. We need more Community method and less intergovernmentalism. A standstill here is a backward move; it will not preserve the status quo.
The debt crisis in Europe clearly demonstrates that stability and confidence are not achievable without discipline. The proposals made by Commissioner Rehn and by Mr Van Rompuy's task force are intended to ensure that the Member States act in a disciplined manner. I regret to say that in Luxembourg the other day, the finance ministers cast aside these proposals at the behest of our Franco-German couple - a missed opportunity and a bad day for our citizens, who quite rightly feel betrayed by politics yet again.
Mr President, the combined topics of this morning's debate have a strong common theme of our continued response to the financial crisis and to finding ways to make our management of the risk more effective, whether it be risk management of public debt, risk management of our financial markets and products, or the risk management of global imbalances. Whether it is the behaviour of our banks or the behaviour of Member States' treasury departments, we need to ensure a common high standard of behaviour with respect to adhering to an agreed set of rules.
Stronger financial and fiscal discipline by both the private and public sectors needs to be enforced. We need to ensure that, in the search for growth opportunities by the EU, the financing tools used by the EU and the individual Member States are of the highest calibre and as transparent as possible. The use of innovative financing needs to be approached with caution, and the moves by the EU to leverage its own budget need to be taken into account, knowing all the risks and the potential for moral hazard.
The European Financial Stabilisation Fund is a large off-balance sheet vehicle reliant on a credit rating. To leverage the EU budget in the issuance of project bonds by the EIB needs to be subject to intense scrutiny. As we all know, complex financial instruments and leverage bring their own risk. There is no free money and there are no short cuts.
(EL) Mr President, speaking on the Berès report on the crisis on behalf of the Confederal Group of the European United Left - Nordic Green Left, in order to explain why we shall not be voting, I wish to say, as there is a surfeit of historical references, that today's text, compared with the initial text submitted by the rapporteur, looks like an old papyrus, like an old parchment on which the initial text has been scratched out and the new text written, leaving traces of the previous text; what we call a palimpsest. The savage 'scratchings out', by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and the European right, of the rapporteur's initial, honest and honourable attempt to map the causes of the crisis and provide bold proposals, have given rise to a text which is no longer a text of the European Parliament, the only democratic institution in the European Union; it is a Commission text, a text which conceals the cause of the crisis and commits EU policy to the Merkel, Sarkozy and task force initiatives.
We made proposals to improve the text. We criticised the Stability Pact and the functioning of the European Central Bank. We tabled amendments in order to see if everyone talking even today about the European Union taking a wrong turn meant the same thing. Our proposal was inspired by today's demonstrations in France, by the demonstrations by workers in Germany, whose incomes are being cut so that Siemens has money for bribes, by the demonstrations by workers in Greece, who are currently being treated like guinea pigs, a text, in other words, which has ended up in a form which we cannot accept.
(IT) Mr President, ladies and gentlemen, we should have listened to the advice of the Nobel laureate, Maurice Allais, who called for a clear separation between business banks, credit banks and speculative banks, in accordance with the principles of the Glass-Steagall Act, which is not discussed in this report.
As far as the proposal to tax European taxpayers is concerned, my response is 'No tax in Europe!' If this European Union proposal goes ahead, you can rest assured that we will have our own Tea Party here as well: there will be a mass protest. The European public has no intention of paying for a service they are not getting and they are perfectly right.
We are continuing to fund the banks. However, what are the banks doing in the midst of this economic and financial crisis? They are buying securities, even ones that contain dodgy derivatives and so on. They are still buying them. And what is the ECB doing while this is going on? The ECB - set up to be an unchallengeable body - is letting it go on. It seems clear to me that this is a Europe for bankers. If even the Masonic leaders claim this to be true, I do not see why we cannot claim it too.
We believe that there is only one way to combat speculation effectively: transactions carried out at the same time as negotiations are paid for, and only in cash. Mrs Merkel dared to say it and she was shouted down. There must be some reason for that.
Mr President, it is only two years since the financial crisis broke out and only six months since the Greek issue, and we are seeing all willingness fading away in our nation states.
Today, we have a clear message from the European Parliament in the Berès report and the Feio report. We need more current economic and financial policies. We need more Europe, and a better Stability and Growth Pact with its mechanisms strengthened. The most recent decision by the ECOFIN Council is a slap in the face for European citizens. This is not adequate. We need to strengthen the strategy for growth, so that in this environment, it is sustainable and socially responsible, and we need better governance mechanisms for EU 2020. We need more and better European economic governance for national actions to support this line, including the financial transaction tax that I urge the Commission to look at very carefully, including in a European context. We need a better and stronger united Europe speaking with one voice at global level. We need a better financial regulation and there is a long way still to go.
To conclude, we need a Commission initiative. We need the Commission to act in the interests of European citizens, instead of a number of task forces.
(DE) Mr President, Mr Chastel, Commissioner, this could actually have been a time of great answers, but in hindsight, it does not look like it. What is on the table for the so-called reform of the Stability and Growth Pact is no great answer; once again, it is the lowest common denominator - the small morsel that could actually be agreed upon. I congratulate the Commission. You are still at the table - the Member States are not quite going it alone. I also congratulate the Council. Success has been achieved, France and Germany have an agreement - we do not know whether it is a good one or a bad one, but at least they are no longer stuck in the quagmire.
What does all this mean? It means that next year, if the growth figures collapse again, we will stand up in front of everyone and have no answer to the economic situation. Where is the section, the legal statute, in which you propose how we can together learn to drag ourselves out of the debt crisis? That is where my group feels there is a gap and that is the debate that we are going to have in this House. Yes, we agree with those Members who want greater commitment to reform. That is something that we want too. However, we then need to discuss the substance. If you are not prepared to provide a more solid foundation for the actual orientation of our budgetary policy, then we can see no reason to continue discussing EU 2020. It is already a paper tiger - we can throw it in the waste paper basket today if you will not debate the substance of it with us more forcefully.
We want to make a difference. Yes, it makes a difference whether we invest in limping bureaucracy or in the energy sources and jobs of the future. Where is the point in your proposals where we can make this difference? That is what we are waiting for. This debate has yet to take place. That will be the decisive thing for us.
Moreover, we will not accept a catalogue of indicators that is based on the legislation. This Parliament will not have the wool pulled over its eyes. We want to debate whether employment and unemployment are an important feature of budgetary development or not, and we want to do so before the legislation is passed.
Mr President, the current financial crisis offers the opportunity to make clear headway in the process of European integration. I want to focus my intervention on the creation of a European common treasury for the eurozone countries. This would be a clear improvement of the institutional framework for European economic governance.
I know that this is a very delicate issue for some countries, but we will have to deal with it in the coming years. The European treasury would improve the coordination of the stimulus policies implemented by Member States. The European treasury would also be able to issue eurobonds to finance the construction of European infrastructures. The EU needs its own resources in the context of future diminishing budgets in the EU Member States. A European common treasury collecting some taxes at European level would allow the reduction of national transfers to the EU.
Without real autonomy in income, there will not be real autonomy in expenditure. The creation of a European common treasury is a political decision. The sticking point in this discussion is the lack of political will or, to be more precise, the lack of political will on the part of Germany. In the 1990s, Germany had the political vision to push for the launching of the euro, despite the difficulties faced with its reunification process. In my opinion, Germany should lead now and move towards a common European treasury.
(CS) If you have been listening to this debate here from early on, then I think that all those who say that the European Union is at a crossroads are correct. On one side, are those who advocate a strong Community approach. On the other side, it is fair to say, are a minority in this Parliament who think that the European Union should henceforth work more on an intergovernmental principle. The proposal to introduce various forms of European taxes also fits with this, even though it is called innovative financing. This echoes calls for the strengthening of the European Union, transferring more powers to the European Commission at the expense of the Member States. It is a shame that no one has yet said that the European Union and the European Commission should start reducing their programmes, reducing the number of its often controversial agencies and reforming the common agricultural policy.
(DE) Mr President, economic governance as it is being developed here focuses solely on savings and competition policy. As has just been mentioned by the honourable Member from Spain, the problem of Germany's orientation towards exports has not been addressed at all. Yet this is clearly a central problem, both in the euro area and in the European Union as a whole. German competition policy is being conducted to the detriment of internal demand in Germany. This is not being discussed at all. Above all, however, it is also being conducted to the detriment of wages. It is a wage battle - a wage competition. This wage competition is exerting enormous pressure on our neighbouring European countries, on European trade unions and on European workers. Neither the Commission nor the Feio report have addressed this problem. Any economic governance worthy of the name must take corrective action in this area rather than remaining silent.
(FR) Mr President, Mr Chastel, Commissioner, in 1968, our fellow Member Mr Cohn-Bendit's friends wrote, 'words, not deeds' on the walls of Paris. Today, citizens are asking for the opposite: deeds, not words. We are hearing a lot of words, but our fellow citizens are not seeing results. The European Union's slowness to respond is not good enough given the imperatives we need to deal with.
We need to move forward together, with a united European spirit. In this respect, I would like to say a word about the role of Parliament. Here too, there is still work to be done in terms of upholding the codecision principle. The President of the Commission thanked Parliament several times for its support, but Parliament is not here simply to play a secondary, support role, or to ratify decisions taken by the Council without having the chance to discuss them first. Parliament is on a par with the Council. It is time we recognised this, and the debate on economic governance will be a test in this respect.
Finally, as regards the forthcoming G20 summit, the European Union must present a united front to ensure that this international body plays the role that is expected of it and does not merely indulge in endless talk.
(PT) Mr President, Commissioner, I should like to start by thanking Mr Feio for his cooperative efforts and the spirit of compromise with which he has imbued his report. However, the conclusion that we reached was that on certain issues - and this also happened with financial supervision - Parliament is able to unite and take up a strong position in defence of the public interest, and that this strong position has to be acknowledged by the Commission and the Council. This issue is particularly relevant at a time of launching a legislative package of six proposals which are extraordinarily sensitive and on which Parliament has codecision powers.
We will be equally active, but without concessions. Our spirit is one of dialogue, but not of going beyond the objectives that we intend to defend. Mr Feio underlines some aspects that are related to this issue in his report. One of these is that economic governance is more than just a set of penalties. Growth and employment need their own initiatives. Initiatives are needed to combat the growing internal divergences in the European Union. Specific proposals are needed on the European Monetary Fund. Stable solutions are needed for sovereign debt.
We are at a point when confidence depends on the ability of the Commission and the Council to respond to the public's real anxieties, and those are unemployment, growth and cohesion.
Mr President, better economic governance is required with earlier warnings and earlier actions. Traditional debt and deficit targets have been breached by many countries, but would not have warned us about the crisis pending in Spain or Ireland. Other measures are needed too.
Economics, however, is not an exact science and it is not just about numbers. Soviet history reminds us that central counting of tractor production does not, in itself, bring a strong economy, and centralised taxes or a centralised treasury are not a Utopian solution either.
There are many questions about what actions to take now. Threatening to fine a nearly bankrupt nation feels like an empty threat, and promises of continual eurozone bailouts will always bring moral hazard. I am aware that people are concerned about Franco-German deals, but perhaps they have a point. If the market lends the money, then maybe the market should take the loss, not the taxpayer.
Mr President, as usual, there is both good and bad in our reality and in what we do. It is important to understand the past and the causes of the crisis, and I think the Union has done its homework on that, but today, the focus must be on the future. The global and European economic governance we build is for tomorrow, so it is not just a question of addressing this crisis.
Europe does not exist in a vacuum. When fixing Europe, we are doing so against the backdrop of a world which is very different today from 2008. The G20 was united in favour of the fiscal rescue two years ago, but its unanimity was driven by fear. Today it is divided. The common global good does not exist. There are many forces at work in leading the global recovery and rebalancing the world economy. A major role is played by fundamental structural change, which strongly influences European competitiveness. However, the role of currencies and exchange rates as global adjustment mechanisms has skyrocketed. A new global monetary system is emerging at an unprecedented speed, and the number of players is increasing.
To avoid the disaster of asymmetrical adjustments, we urgently need dialogue and collective action. If we achieve this, the question is whether Europe will be able to play its role in this collective action. What is clearly lacking for this is a bold, streamlining reform of the external representation of the euro area. By delaying this reform, we are foregoing potential influence. In the current global circumstances, Europe cannot afford to do that.
(FR) Mr President, ladies and gentlemen, Europe is in a bad way and the world is not fairing any better.
Earlier on, the President-in-Office of the Council stressed that globalisation means we have to act at European level and at international level. However, if we look at what is going on in the European Union and internationally, it is quite clear that it is precisely this concrete action that is lacking.
Summit after summit, the great and the less great who are supposed to be governing us parade their inflated egos and wallow in their own pompous words, whilst the main conclusion of each summit is that it will meet again.
What is more, this so-called global governance that the G20 is supposed to embody has absolutely no basis in international law and operates outside the United Nations system. The G20 is self-proclaimed; it operates without written rules and is a club of rich nations which have surrounded themselves with a few so-called emerging countries, including such exemplary democracies as Saudi Arabia.
Earlier, Martin Schulz quoted an extract from one of these hollow declarations by the G20. We could do the same with the statements published after our European summits. Endless promises and empty words, never followed up with action. To crown it all, Europe is subjected to Franco-German mini-summits where this strange couple Merkel and Sarkozy claim to be showing us the way.
Guy Verhofstadt spoke just now about casino games. I am tempted to add, 'no more bets!' The Commission and Parliament need to unite so as not to squander Europe's chips and to preserve the Community method.
(PT) Mr President, I will begin by congratulating the rapporteur, Mrs Berès, on the report we are discussing today, as well as everyone else who worked on it. As part of the Special Committee on the Financial, Economic and Social Crisis, I made a contribution on the issue of small and medium-sized enterprises (SMEs), stressing their crucial role as a driving force for the European Union's recovery, and its future growth and welfare.
In fact, there are more than 20 million SMEs in the European Union. Therefore, if each of those could create one job, that would mean an equivalent reduction in unemployment. This report sets out recommendations as economic strategies for emerging from the crisis: I will now highlight the main ones.
The first is the need to strengthen the social market economy, avoiding restrictions to competition and ensuring access to credit for SMEs. Then there is the awarding of fiscal incentives and even subsidies to SMEs in order to maintain and create jobs. Next is the creation of a new Small Business Act with a stronger social dimension. Then there is the establishment of a European network of senior consultants to spread their knowledge. Next is innovation as the most powerful engine for economic growth and, therefore, the essentiality of a fundamental link between industry and innovation. Then there is the establishment of new partnerships between industry and the academic world. Finally, there is the creation of an education system that meets the demands of the labour market, but also that of the need to create new qualifications for new jobs.
(FI) Mr President, Commission President Barroso said at the start that economic governance has made such very rapid progress that just two years ago, no one could have even forecast it. That is correct, and that is why it is always worth checking to see if the train is on the right tracks, when speed is not an end in itself. The Berès report conducts such an analysis, and it is excellent.
Now that Mrs Berès' Committee is continuing its work, it may also be worth listening to the economic policy dissidents: for example, the Nobel prize winner, Paul Krugman. He claims that finance ministers are witch doctors who are sacrificing jobs at the altar. We should listen to these people if we want to move away from an imaginary economy to a real one, and then we also need indicators of the real economy, which are employment and poverty.
I was disappointed with Mr Schmidt's suggestion that capital transfer tax could not be tried out and introduced across Europe. That is a big disappointment, especially as his conclusion was 'more Europe'.
(BG) In the report from the Special Committee on the Financial, Economic and Social Crisis we call, above all, for a European response, strong political and intellectual leadership with a European dimension, far-reaching integration and completion of the single European market for the benefit of European citizens.
We reached a compromise of paramount importance on key issues such as the Stability and Growth Pact, its penalty mechanisms, the path of structural reforms, budgetary consolidation and the European Union's strategic investments. The priority actions of particular importance include those relating to the cohesion policy and small and medium-sized enterprises.
The cohesion policy must be one of the basic pillars of our economic policy. It will support the development of energy efficiency and trans-European networks which, in turn, will help revitalise the European economy and promote its sustainable growth. Small and medium-sized enterprises are, for their part, vitally important to our future development, growth and prosperity. A new definition must be coined for small and medium-sized enterprises which will also provide opportunities both for a more targeted policy supporting entrepreneurship and for proper action to be taken to reduce the administrative burden and red tape.
I sincerely hope that our proposals and recommendations will be reflected in concrete actions taken by the European Commission and mainly by Member States because we have no time to lose. We owe our citizens a suitable, rapid response so that we can emerge from the crisis more quickly and strongly.
(BG) The economic recession hit Member States with varying degrees of severity. However, the difference does not extend beyond the borders of the euro area, which might be assumed to be the case from an economic perspective. Unfortunately, the single currency has not resulted in economic alignment so far. In fact, precisely the reverse has happened. There are currently far more differences between the countries in the euro area than there were when the euro was introduced. This is extremely dangerous.
The Stability and Growth Pact indicators are clearly not accurate and do not work. This is why automatically imposing sanctions will not, in itself, yield positive results. This will have even less of an impact on all 27 European Union Member States. Even the opposite might happen, with the economic stereotypes which are ends in themselves creating new problems.
The solution is clear. Member States' economies must converge as far as possible so that the same measures can be used to achieve the same results everywhere. This means more EU-wide policy, more instruments for European institutions, a higher budget and greater budgetary independence for the European Union, including through increasing the proportion of its own revenue.
(FR) Mr President, the crisis is far from over and the unrest in countries such as France is a witness to this. In Europe, I think the crisis has become one of integration. A perfect example, once again, is the 'Deauville deal', which undermines the Community method and is a reflection of the delusions of grandeur still had by some Member States. At the end of the day, however, which of us is still great?
In 2050, I understand that Europe will still account for 6-7% of the world's population, and its economic power will be crumbling. Will continuing to compete with each other in this way help us to take up the challenges of international competition, or will it be by allowing ourselves to be governed by the Community method and acting together that we will be able to meet these challenges? Europe will need resources in order to do this: new and innovative resources. The debate on the future financial perspective is a good opportunity to discuss these resources and try to identify them: in terms of research and development, and in terms of the external action service also.
What is the point of creating a 28th European diplomatic corps if it is just added to the existing bodies without thinning these out? We should do this to allow Member States some slack so that they can consolidate and we should give Europe the resources it needs so that it can finally conduct policies that mean something to our citizens. This is what they want from us.
(DE) Mr President, without wishing to appear presumptuous, listening to the debate here this morning, I think we can conclude that some amount of work has been done in recent months. The Special Committee on the Financial, Economic and Social Crisis has also completed a great deal of work in the past year. That is apparent from the 1 600 amendments to the original draft report that have been tabled. The Committee has now been extended by a further year. In my view, this is quite correct. The crisis is far from at an end. Ireland has only just escaped bankruptcy, the state budget in Greece is certainly not yet back in good shape and the overall situation gives no reason to sound the all clear. The financial and economic reforms must therefore continue and it is too early yet to bring to a close the debate on the causes of the crisis and the conclusions that must be drawn.
It would therefore be incorrect to declare the work of the Crisis Committee more or less done and to end its mandate. Instead, we must carry out further work based on what has been achieved to date. That is why I feel that the interim report that has been tabled is acceptable to all. This is also demonstrated by the broad approval it has enjoyed in the Crisis Committee. Certainly, the text could have been worded somewhat more concisely and succinctly at some points, but we should see the report for what it is - an interim answer.
What is much more important than the wording of individual passages is that in the second half of the Committee's work, we build on the preliminary work that we have done. We need to consider how and where the discussions of the Crisis Committee can be supported in the forthcoming debates by the legislative committees.
(IT) Mr President, ladies and gentlemen, I listened to the various speeches this morning very carefully but I believe we could do with shedding a little more light to distinguish between instruments, that I incidentally consider to be well-defined and aligned, and strategy and our internal unity as the European Union.
As far as instruments are concerned, I believe that decisive progress has been made and that we are therefore going in the right direction. What I cannot understand is the strategy. In other words: are we all following the same approach? We have always spoken about stability but now, the time has come, in fact, it is overdue, to speak of growth. I am fully in agreement when we speak of stability and sacrifices but if we do not aim for growth at the same time by creating employment - the crucial topic during this period - I believe that we will not have done a good job.
President Barroso came here not long ago to give a State of the Union address, and I think we should remind him of this, clearly stating the Union's strategy with regard to the financial market. This morning, I have not heard anyone talk about this strategy.
Allow me also to say that it would be an unpardonable error to seek to camouflage the obvious anarchy between Member States behind the concept of subsidiarity, which is referred to all too often and usually inappropriately.
(LV) Mr President, Commissioner, members of the Council, in the last two years, very many people in the European Union have suffered, suffered directly as a result of the crisis. No small number of people in my own country, Latvia, have also suffered. A 20% reduction in economic turnover, and an equally steep increase in unemployment. My countrymen and women understood that in these extraordinary circumstances, extraordinary solutions had to be adopted. What have these solutions been? In order to restore our public finances, the people of my country, Latvians, have patiently suffered a reduction in salaries of more than 30%, coupled with tax increases. As a result, stability in our finances has been brought about in Latvia. So why my indignation? I am indignant when I read today that Germany and France, far from wishing to strengthen financial supervision in the European Union, wish, in fact, to weaken it. Would this then mean that my countrymen's and women's work would have been in vain? Ladies and gentlemen, we cannot allow such a situation, in which some large Member States wish to continue to live irresponsibly, to prevail. We must strengthen the Commission's proposal, so that Europe can have strong financial supervision. Thank you for your attention.
Mr President, I think we should be clear about one thing, namely, that the global economic crisis is mainly focused on the US and European economies. There are high levels of growth in other parts of the world, but not in Europe and not in the US. More than anything else, this is rooted in overspending and lack of growth. I think that is one of the most important challenges.
We need to kick-start growth but, in doing so, we need to have stability in public finances. That is why I find it worrying - adding to what has already been said by previous speakers - that some European leaders are now talking about more lax and flexible rules regarding the Stability Pact, and opting for a change to the treaty. I do not think that what Europe needs is a decade of discussions about treaty changes. That is more of a policy for disintegration than integration and competitiveness.
We need to strengthen the Stability Pact with as many automatic sanctions as possible. We need to ensure that budget deficits are reduced, in confidence and in good order, at the same time as we are reforming in order to open ourselves up for more economic growth - opening up European borders and opening up for more competition. That is the way ahead and what we should stand up for in the G20. That is also the aim for the European agenda.
(EL) Mr President, the Berès report on the economic crisis, which is the subject of one of our debates today, notes in paragraph 32 that some Member States, obviously implying my country, Greece, do not currently have opportunities to create real recovery plans and that all the options until the year 2012 are limited to public expenditure cuts, tax increases and debt reduction. This position is of huge significance to Greece, and others, because there are forces within the country which are arguing the very opposite.
I personally would like to support this position in the Berès report, as countries which have a huge deficit and debt and, in particular, countries which no longer have access to the international capital market, must reduce their deficits before recovery can take hold. There is no other way. Without deficit reduction, there can be no access to international markets. Without access to international markets, there can be no recovery. It is a bitter pill to swallow, especially for the citizens, but we must have the courage to tell the citizens the truth.
Mr President, one minute it shall be. There were two statements made here this morning that I want to focus on. One by Danuta Hübner when she says that Europe does not exist in a vacuum, and the second by Mr Chastel who said Europe cannot grant all concessions alone.
I think it is time for the European Union to get tough, particularly with the G20 countries and the United Nations. We are in a position where we have 11% unemployment, 20% youth unemployment, massive public debt and millions in poverty, and unless the other countries around the world are prepared to share the burden, then we should say we are not going to allow our countries to become uncompetitive and increase poverty within the European Union.
Secondly, I want to say that, within Europe, we not only need to speak with one voice but also act as one body; the self-appointed board of governors which was mentioned here this morning cannot be allowed to continue. They have an opportunity to make their case to the Council.
(PL) I would like to begin by expressing my satisfaction with the report on improving the economic governance and stability framework of the Union, and my gratitude for the outstanding work the rapporteur, Mr Feio, has put in. I am convinced that new initiatives, such as the financial supervision package and the European Semester, will allow us to avoid future crises, or at least dampen their impact.
However, I believe that the key issue is persisting with measures aimed at improved coordination and increased transparency of political strategies concerning the economies of the Member States. I would like to underline the importance of creating a good framework for budgetary cooperation at EU and Member State level, including the alignment of spending categories of the national budgets with those of the EU budget. This would make it possible to carry out insightful and systematic analyses of European public expenditure.
(FR) Mr President, to begin with, I would just like to say a few words about the Franco-German proposals. I think our reaction should ultimately be a positive one. We are often saying that since 2007, our Franco-German engine has been missing. At the same time, it is regrettable that there is an element of enslavement for France in these Franco-German proposals, given that they were devised to help prevent France from getting into difficulties in view of its poor financial and economic health.
It is also important to point out that, unlike the Berès report, these proposals make no positive suggestions that would actually allow us to have genuine economic governance in the European Union.
(SK) Crisis is a very complex phenomenon; so allow me just a few comments since there is little time.
Firstly, too great an emphasis is placed on the criterion of public debt within national economies when other indicators are equally important. At the same time, a certain amount of public debt is inevitable in times of crisis, inasmuch as the governments must compensate for deficits in the private sector with economic activity in the public sector, or more precisely, by public stimuli for the private sector which may slow down growth in unemployment. This is because, ladies and gentlemen, in all these numbers, we are forgetting about the people who did not cause the crisis; we are forgetting about unemployment and the worsening social situation. I would also like to emphasise the fact that without Europe-wide coordination on economic policies and finance sector regulation, the way out of the crisis will be very difficult.
In conclusion, I have one final appeal or request. Commissioner. For several years, I have been calling for real action to be taken as regards the situation concerning tax havens.
Mr President, I propose that in future, we have one representative for economic issues. We should have a high representative for economic affairs in the same way as we have a High Representative for Foreign Affairs. In future, we could merge Mr Rehn's and Mr Barnier's posts.
On another issue, it is a shame that we cannot speak with one voice at the G20 meetings. The European Union is helping France, Sarkozy and the chair of the G20. In future, the European Union should have one post, one person at this meeting, and we should speak with one voice.
Mr President, yesterday evening, I was really suffering with Mr Rehn during the press conference when I saw how he had to present this deal, which was not really based on his proposals alone. After what we learned from the supervisory package, I think we have seen how Parliament and the Commission can work together in order to get a good result. I think this is really what we have to do now.
When we look at the deficit and debt procedures, as well as your good proposals on macro-economic imbalances, it is really crucial, in order to have a good deal, for countries with both surpluses and deficits to bear their share in order to get the euro back on track. I can only say that a majority in this House is ready to support the proposals you are making.
(PT) Mr President, as the Franco-German directorate is no longer seated in this Chamber, I will direct my three questions on the recent frenzy of penalties to the Commission and Council.
The first is on the idea of deposits with interest: how on Earth do you rationalise adding one deficit to another deficit in order to combat the deficit?
The second question is on the possibility of suspending the Structural Funds, the only consequence of which will be jeopardising medium- and long-term growth, thus increasing the interest on the debt, thus increasing the short-term deficit.
That leaves me with question three: how about having penalties for stupidity and the sin of arrogance?
Mr President, we have been promised economic growth, but the competition that European countries face from the developing economies will lead to the destruction of the manufacturing bases and jobs of our countries.
We can only compete with them by driving down the living standards of our workers. We must reject globalism, protect our economies and stop building up the strength of our competitors.
We have been promised improved economic governance in Europe. However, the economies of Member States are very different and a single economic prescription will not suit 27 different countries. Each country must prescribe the form of governance that it needs.
The economic crisis started with the activities of the banks, but the response of governments has been to rush to their rescue. We need to control the credit-creating activities, i.e. the money-making activities, of the banks. The banks must serve our economies and not be allowed to follow their own agenda, and they must certainly not be our favoured beneficiaries.
(HU) We have experienced the most serious social and economic crisis in the history of the European Union, the chief causes of which include global inequality, lax financial regulation and the permissive financial policy of the United States. I think that the European Union was a little late in responding to the consequences of the crisis. The first reactions of Member States were not in harmony with each other. In future, we will need appropriate economic management mechanisms in order to deal with times of crisis. For the sake of our security, we must ensure that the European Union can rely on its own strength. In my opinion, the work of the Special Committee on the Financial, Economic and Social Crisis is still necessary, since the crisis is not yet over and the financial markets have not yet stabilised. Member States must harmonise their budgetary policies and share these with each other. The internal market is one of the indispensable levers of growth, and hence the EU 2020 strategy must focus on long-term investments and employment. We need to strengthen the position of SMEs, since their essential work is the driving force behind research, innovation and growth.
(EL) Mr President, the European Union is indeed at a crossroads. The international economic crisis has limited growth and exacerbated unemployment, poverty and social exclusion. The rescue measures were positive, despite serious weaknesses. However, we clearly need more Community solidarity and coordination between national recovery plans.
The European Parliament wants more Europe from the Commission, less bureaucracy, support for small and medium-sized enterprises, more new jobs, more funds for financing projects in vital sectors and a stronger system for regulating, supervising and coordinating the economic, fiscal and social policies of the European Union.
I, too, support the establishment of a common Monetary Fund for the purpose of effective control of European economic governance. Finally, I am so proud of the Cypriot Nobel prize winner, Christoforos Pissalides, that I call on the European Parliament to invite him to present his views as to how unemployment and the challenges of our times should be addressed.
(FR) Mr President, I would like to address the Commission and the Council, simply to highlight the three failings, as we see it, in the European governance proposals.
The first failing is that there is extremely strict discipline concerning deficits and debt and extremely loose discipline concerning investment, and I am thinking about Europe 2020. We really need equally strong discipline in both areas, as austerity on its own will not regenerate economic activity.
The second failing is that if we are so keen to exercise control over expenditure, we should also ensure that we are bringing in the necessary income. I have emphasised this many times before: we cannot have coordination on the budget if we do not have coordination on tax.
The third failing is what we see to be a democratic failing, and I find this particularly striking in the proposals by the task force. It appears that as far as the task force is concerned, Parliament does not exist, and I find this unacceptable.
(FR) Mr President, I should like to focus my speech on the preparations for the forthcoming G20 summits. The previous speakers have said everything there is to say on European economic governance, the need to strengthen European economic governance, to strengthen the Stability and Growth Pact, and to involve the European Parliament and, of course, also the national parliaments more closely in the process.
I should like quickly to mention two challenges facing our nations and the members of the G20; challenges that must, in my opinion, be tackled during the course of the forthcoming G20 meetings.
Those are the currency war and commodity price volatility. As regards these two issues, which pose a genuine threat to global growth and which cause significant imbalances on our planet, I believe that the European Union must unite around common positions, so that it is able to speak with one voice at the forthcoming G20 summits, both the one in Seoul and also at those that follow, and in a more all-embracing manner on the world stage.
(RO) The effects of the crisis seem to be far from over at the moment. This is why I would like to remind you, in this context, of the important role played by the economic and social cohesion policy and, last but not least, of the absolute prerequisite which it represents.
This policy has become a key feature of the economic recovery package, providing added value and supporting efforts promoting modernisation and sustainable economic growth, thereby demonstrating European solidarity at the same time. I think that we require, first and foremost, major investments in every kind of infrastructure, be it transport, energy or telecommunications. We need significant capital investment from a number of funding sources, both public and private, as well as through public-private partnerships, which, I feel, are still not used to their full potential.
(FR) Mr President, ladies and gentlemen, I should first like to congratulate our colleague, Mr Feio, on the quality of his report and the ambitious proposals that it contains. This also demonstrates that the European Parliament is playing a full part in a debate that is decisive for the future of Europe, and we can only be pleased that this is the case.
Furthermore, the Greek crisis has revealed the shortcomings that are undermining the economic governance of the European Union. On this point, I therefore take note of Mr Feio's proposal to establish a permanent mechanism for financial stability. We must also deal with this problem at its source.
I believe that the solution for this also lies in strengthening the Stability and Growth Pact and particularly its sanctions. That is essential if we wish to achieve a lasting rehabilitation of national budgets, something that is not always popular. It is restrictive, but we have no choice.
(LT) The financial, economic and social crisis has affected every citizen of Europe. However, the hard times have highlighted even more the fact that the various national economic recovery plans were poorly coordinated and not effective enough. Furthermore, certain Member States really did not have opportunities to create genuine national economic recovery plans, including measures to stimulate growth and employment, because they reduced public spending even more during the recession and increased taxes in order to reduce national debt. Unfortunately, in some Member States, this is being done at the expense of ordinary people. I would also like to draw attention to the fact that the crisis highlighted very clearly the social inequality between different social groups. For instance, women are at much greater risk than men of finding themselves below the poverty line. Thus, the European Union must learn the lesson of this crisis and implement the initiatives it adopted in all fields by coordinating joint action with the Member States.
(DE) Mr President, scarcely have we half regulated the financial sharks of the stock market monopoly than we are faced with the problem of a global race to devalue currencies which, despite China's slight accommodation today, has not yet been averted. Something that is anathema to us in Europe - namely, devaluation or intervention in the currency markets - is now a problem forced upon us by globalisation. The US wants to reduce public debt, the Japanese want to boost the economy and the Chinese want to increase exports. This soft currency policy conducted by other economic powers naturally harms Europe, as well as other countries, and therefore must, in my opinion, be an important topic of debate at the G20 summit.
After all, flooding of the world's markets with cheap Chinese imports is easy if the currency is artificially undervalued. This kind of enduring intervention distorts the market; an extremely dangerous game which, in a worst case scenario, could bring the entire global economy to its knees.
Even if the prospects of success are doubtful, it is essential that plans for a financial transaction tax are broached at the summit.
Mr President, I should like to thank Members who spoke for their contribution. I should like to reply to two or three of those speeches.
First, to Mr Zīle. I think that what he said is very important when we come to reform cohesion policy. We must make an assessment of this cohesion policy, to establish whether, over the course of the years that have elapsed since accession, the gamble that internal inequalities could be partly evened out by the application of these funds has proved to be correct, and to make an objective assessment so that we can learn lessons for the future.
Many Members - and I thank them - have spoken about the representation of the European Union and about world governance. This is entirely a question of strategy for our European Union, again at a time when currency wars seem on the verge of breaking out. We need to speak with one European voice, both internally and externally. Let us use our internal strength to be strong and united in our representations to the outside world.
Next, to echo what my colleague, Robert Goebbels, said, it is true that the G20 is not the solution we ultimately aspire to for world governance, where everyone has his or her place and where there is room for the arbitration authorities that we need. This harks back to the speech made by the Secretary-General of the United Nations yesterday, to the effect that we must follow our future course within the United Nations, through a root-and-branch reform of that institution and its governance.
Finally, Mr President, to round off this debate, I should like to return to the topic of public investment, and come back to what my fellow Member, Mr Lamberts, was saying. In our report, we call for an annual review by the Commission of public and private investment needs and for the introduction of performance indicators that will actually enable us to have a long-term investment strategy for the benefit of jobs, and hence, for the benefit of European citizens. This strategy would be founded on a sustainable vision and the concept of solidarity, which is at the heart of the European Union.
(Applause)
Mr President, I should like to start by thanking all the Members who have been contributing, even those yet to speak before the end of the debate. It is time to move from words to actions. From now on, following this vote, which I hope will be in favour, Parliament will have its own position on the subject of economic governance. This position will advocate the spirit of the Union: greater transparency and more publicity. It will advocate economic governance as a goal for the growth of all 27 Member States of the European Union and better coordination between them, with greater economic and monetary union.
In short, it will advocate a Europe of greater solidarity, preparation and effectiveness; a Europe for all, with different voices but singing from the same hymn sheet; a Europe with Council, Commission and Parliament positions. The Europe of economic governance is not the Europe of two-party summits: it is the Europe of institutional voices, of the European Parliament and of the public having a voice.
What stands out is the crucial role that this House and the national parliaments must have in this area. They must have their own vision on the necessary macro-economic supervision of Member States, they must have their own voice regarding how the Europe 2020 strategy is implemented, and they must pay close attention to the issue of reinforcing the Stability and Growth Pact. Parliament has a series of different proposals in relation to the other institutions.
Therefore, we have reached - Mr President, I will stop here - the time to debate the issues on the table in a strong and unified way.
Member of the Commission. - Mr President, let me start by thanking rapporteurs Berès and Feio and the honourable Members for this very substantial and substantive debate.
I do appreciate that the volume of the contributions corresponds to the importance of the issues discussed. I want to make a few comments, responses and remarks on the debate and reports, and I will begin with the international scene.
In the world economy, the pre-crisis imbalances are re-emerging, which threatens a sustainable recovery and job creation. It is therefore essential that the G20, first the ministerial meeting this week, and then the summit in two weeks, is able to pursue effective international policy coordination to rebalance global growth.
All countries must play their part in rebalancing: surplus countries by reinforcing domestic demand, and deficit countries by focusing on export growth. This is a matter of millions of jobs in the world economy and in the European Union.
The European Union is working for a strong and stable international financial system in which exchange rates should reflect economic fundamentals. This is an essential element of the G20 goal of rebalancing global growth for the sake of sustainable recovery and job creation.
For the same reasons, it is essential for the EU to reform and reinforce its own economic governance. The reports prepared by Mrs Berès and Mr Feio are important contributions to this effect, and the Commission's legislative proposals, once adopted, will make a quantum leap towards a true and effectively functioning economic and monetary union.
There were some questions about the Commission's views on levies and taxes on financial institutions. I discussed this with President Barroso and we thought it would be useful to clarify our position in this regard because there were some confusing statements made concerning this issue.
We are in the midst of a fundamental reform of our own financial system and we need to keep up the momentum at the G20 as well. The Commission has put forward a proposal, first of all, on a stability fee or a bank levy so that the private sector, the banking and financial sector, would and will participate towards the costs caused by the crisis and towards the resolution of future crises.
This is on the table and, in some Member States, this is being implemented.
Secondly, the Commission wants the financial sector to play a part in covering the costs of the crisis and that is why the EU - and the Commission - are committed to pushing for a financial transaction tax at global level.
Thirdly, the Commission has, in the meantime, tabled as one option for own resources in the EU budget a proposal that the financial sector should make an equitable contribution at EU level, such as a financial activities tax.
This is our view. We have proposed a bank levy or stability fee; we have raised the possibility of a financial activities tax as a source for own resources; and thirdly, we are committed to pushing for a financial transaction tax at the global level.
In the report by Mr Feio, there is a proposal on establishing a European monetary fund. The Commission is in favour of establishing a permanent mechanism for crisis prevention and crisis resolution which must have two sides, two elements, two dimensions. There needs to be an accent on crisis prevention as well as on crisis resolution, because it is better to be safe than sorry.
As regards crisis resolution, we have clearly stated already in May that a robust framework for crisis management for the euro area is necessary, and the Commission intends to make proposals for a permanent crisis resolution mechanism in due time.
A few general principles have emerged, especially that crisis prevention and resolution must go hand in hand and that any financial assistance must be subject to strict conditionality.
Such a permanent mechanism must minimise moral hazard and provide incentives for the Member States to pursue a responsible fiscal policy and incentives for investors to pursue responsible lending practices.
Mr Schmidt proposed an amendment concerning voluntary participation of non-euro area Member States in the sanctions regime. You know that at the first stage, we are proposing a regime for the euro area Member States and, at the second stage, for all 27 Member States. The Commission can accept and endorse this amendment, which aims at involving the non-euro area Member States in the sanctions regime on a voluntary basis.
We have made satisfactory progress in the context of the task force and achieved convergence towards the Commission's initiatives to reinforce economic governance, notably focusing on prevention and pre-emptive action, putting an emphasis on debt sustainability, agreeing a method to address macro-economic imbalances and establish an effective enforcement mechanism.
Even though there has been a convergence of views towards the Commission's proposals in the task force, the normal legislative process is only just starting. So far, we have only seen the beginning. We are perhaps at the end of the beginning, but now the real normal legislative process is just starting, and the European Parliament, as the colegislator, has indeed the crucial and decisive role.
We want to work together with you, and we call on the Council and Parliament to deliver the legislative decisions by the summer of next year so that we can have the new system of economic governance in force by next summer, 2011, when we have the next major round of assessment of effective action.
This is really a matter of credibility for the European Union in terms of reinforcing economic governance, and I fully agree with you that it is indeed the Community method that makes the European Union work and deliver.
I listened to you very carefully on this. I appreciate your firm commitment to the Community method, starting with the speeches by Mr Daul, Mr Schulz, Mr Verhofstadt and Mr Cohn-Bendit, although I cannot stretch to such oratory elegance as the 'Deauville deal' or the 'casino compromise'.
Anyway, let us demonstrate together once again that the Community method can deliver, and now it must deliver, the new system of economic governance, and let us thus complement the strong monetary union by a strong and effective economic union to make a real and complete economic and monetary union.
Mr President, I shall be brief and begin by thanking the two rapporteurs, Mrs Berès and Mr Feio, on behalf of the Council. They embody Parliament's involvement in a subject area as important as this. I should also like to say that I urge you to analyse without delay initiatives in relation to economic governance - Commission initiatives that should enable us to implement European economic governance - and particularly in relation to the principle of codecision.
I consider the Council to be at Parliament's disposal so that real progress can be made on these proposals.
The debate is closed.
The vote will take place today, Wednesday, 20 October 2010.
Written statements (Rule 149)
I would like to express my appreciation for the important contribution that this work will make in identifying a set of measures to be taken to overcome the current crisis and prevent the possibility of further crises.
After the limits of a system of self-regulation were highlighted to a worrying degree by the recent financial crisis, it is becoming increasingly necessary for us to choose a global control system. The current phase of economic and financial instability, the most severe for decades, has led to an employment and social crisis on such a scale that decisive action is required to eliminate its negative repercussions and prioritise the opportunities that open up in a globalised economy.
The crisis in recent years has sorely tried most of the advanced economies. Recovery is still slow for some countries even today, and the ongoing fragility of financial markets makes global coordination and the choice of appropriate economic and industrial strategies key aspects in combating the financial crisis. Global supervision should, in fact, promote the stabilisation of solid financial markets and sustain the current recovery, guaranteeing strong growth in demand and employment levels.
The current economic crisis proves that the economic governance model currently used in the EU has not worked sufficiently well, thereby failing to achieve full convergence between Member States. This situation requires an improvement in the economic framework and the development of ambitious monitoring instruments which are more clearly defined and better targeted. It is vital for Member States to abide by the regulations and decisions stipulated at European level, especially those relating to the Stability and Growth Pact. With this in mind, I wish to welcome the initiative tabled by Mr Feio, intended to encourage such actions as devising more controls and monitoring more closely trends in public debt and revenue.
I would like to end by adding that the Romanian Government recently adopted its fiscal budgetary strategy for 2011-2013, which includes the measures required to restore the budget deficit to under 3% and maintain debt below the 60% mark. This reform process will create the conditions required for economic recovery.
The financial, economic and social crisis has now been raging for two years. It has resulted in an unemployment rate of more than 10% in the EU and in the risk of a new recession. This is a crisis that we are unable to bring under control.
The next G20 summit will take place on 11 and 12 November in Seoul, under the Presidency of France. Establishing the G20 was the brainchild of President Sarkozy, who believes that nowadays, the global economy is no longer regulated by the 8, but by all the major developing countries, too. This framework allows for the development of an ambition grounded in a long-term vision. This crisis demands that we have genuine economic governance, rules restricting social dumping in developing countries, financial regulation, and a reform of the international monetary system. To achieve this, Europe must know how to speak with one strong and determined voice.
Mr President, one of the most eye-catching features in these recommendations is the tax on financial transactions. Such a measure will enable us to kill several birds with one stone: it is an effective instrument against speculation and the revenue will enable us to address government deficits and the funding for pressing social projects (the environment, development aid, infrastructure projects, etc.). Parliament has now made it clear that we in Europe must persist with this action, even though the rest of the world may, for the time being, be holding back because they have got cold feet. The next step is the European Commission carrying out a feasibility study. What we have decided on today is a specific intervention and an answer to the financial crisis. It also sends out a clear signal to European citizens that we have learned from all the things that have gone wrong over the past few years and that we are tackling the crisis in order to make Europe stronger, in the interests of European citizens, in particular.
The regulatory structures which existed prior to the economic and monetary crisis in the European Union and United States showed a lack of consistency and were overwhelmingly based on disparate macro-economic analyses. Due to the lack of any global consistency in these regulatory structures, countries responded off their own bat. They failed to take into account that, in a globalised world, monetary policies adopted nationally have a significant impact on other economies. The creation of the European Systemic Risk Board and European Financial Supervisory Authorities strengthens financial supervision within the EU. However, there are still insufficient regulations available at international level for managing crises in the finance sector. The EU must stress at the G20 meeting in November the importance of having a supervisory and regulatory system whose actions will include making it compulsory to register financial transactions and instruments. We have a responsibility to the economy and we must first of all be strong at European Union level to enable us to lead the way globally.
Once and for all, the EU and its leaders will have to recognise that the severe crisis we are experiencing did not come from the US! It is a systemic crisis resulting from capitalism in its current phase of development - neoliberalism. In view of this, the crisis in the EU comes from the very foundations of the EU itself, which has neoliberalism as one of its main tenets. Faced with the disastrous results of its policies, the powers that have essentially determined the direction of the EU are showing signs of a worrying arrogance and aggressiveness, seeking to impose unacceptable setbacks on progress, particularly for workers and people from the most vulnerable countries, through an intolerable attack on their sovereignty. This is the meaning of the joint declaration that Germany and France decided to make in Deauville before the meeting of the G20 and the European Council. They seem to be ignoring the fact that forging ahead on the path that brought us here can only lead to disgrace. This is the message that is echoing across Europe in the protests of workers and the public. It is time for them to listen! The real response to the crisis lies in giving value to work and in a fairer distribution of income, namely through taxation, thus benefiting work as opposed to capital.
in writing. - We are in the middle of a crisis, which has, to a large degree, damaged the financial, economic and social sectors and has had a negative impact on the integration process of the internal market. The single market might be the necessary catalyst to initiate a real European economic and financial recovery from the crisis and rebuild much needed confidence among the citizens. The crisis, in itself, may serve as a window of opportunity to implement measures which will stimulate economic growth, competitiveness and social progress in Europe by putting citizens at the heart of the European economy. I support the rapporteur's commitment to give clear indications for a way out of the crisis: taking concrete measures and initiatives focusing on the importance of the internal market, employment and the role of SMEs. Moreover, a new holistic and inclusive approach has to be adopted whereby citizens' goals, particularly those related to economic, social, health and environmental concerns of citizens, are fully integrated into the economy. We need a new paradigm of political thinking, making the European citizen the main political variable in the determination and formulation of Union legislation and policy.
The economic recovery is under way in Europe. However, the climate remains uncertain. Global economic recovery is still fragile, with the pace of the process varying from country to country. The top priority is still to create a stable basis which will systematically promote sustained, balanced economic growth. To this end, we must create a system which will support simultaneously the response to the crisis, prevention and medium- and long-term cooperation. The European Union must be a strong partner, capable of not only applying its experience in economic and political integration, but of also making a significant contribution to global economic governance. We need to devise credible and viable economic policies in the medium term and coordinate a macro-economic policy which will be based on a framework for sustained, balanced growth, drawn up by the G20. A strategy for the EU's economic policies must include the following: an action plan on using the structural reforms to reinforce economic growth and employment, consolidated fiscal reform and increasing economic governance of the EU and euro area. A G20 development agenda must be adopted, with a multiannual action plan, which will promote economic growth and flexibility for developing countries.
In the situation that has developed, the major and most important thing is to find a diagnosis and the causes that led us to the crisis. People in various EU states have experienced the fall-out from the crisis in different ways. It is essential to pinpoint the mistakes, malpractice and unprofessional conduct of national governments in order to prevent the situation their people find themselves in from getting worse in the future. Latvia's government has, for example, already borrowed an amount exceeding twice its annual budget from international financial institutions. With each passing day, the Latvian Government adopts measures relating to the tax system and fiscal policy in general that disadvantage the people and are leading to business liquidations and the emigration of Latvian entrepreneurs. The Latvian Government is constantly trying to amend the pensions legislation so as to reduce payments to pensioners. This is leading to a social explosion and comprehensive injustice. We have to send a strong signal to national governments that reducing social payments and pensions in a time of crisis is a crime against the population. I am convinced that the unprotected and needy strata of society must not bear the responsibility for the mistakes of governments.
I would like to thank Mr Feio for his work on the draft report. It seems to me that we are returning to business as usual rather too quickly as far as the threats facing Europe are concerned. We are not giving proper attention to the warning signals from the financial markets, or from people such as President Trichet, who indeed called the Commission proposal a good but inadequate step towards strengthening the Stability and Growth Pact. Our role today, as the European Parliament, is to defend the European Commission's proposals against the governments of the Member States which have not, apparently, learned any lessons from the crisis.
If the European Council had properly adhered to the provisions of the pact, the scale of the European crisis in public finances would have been much smaller. If, today, we allow governments and, in particular, the governments of Germany and France, to water down the Commission's proposals, the crisis will deepen, and we will have to wonder whether the entire common currency project has any point in its current form, and whether we will inadvertently prove that the euro was a failed experiment. Parliament faces a major task. We must defend the euro, and oppose any short-term political aims. We must force all Member States to conduct responsible budgetary policies, painful though it may be. Thank you for your attention.
The word 'crisis' comes from the Greek word Krino that literally means 'to decide', 'to choose'. It therefore indicates a moment that separates one stage from another. We must look beyond and consider the past in order to implement the structural changes that will make our small and medium-sized enterprises more competitive and able to face up to the greater pressure that will come from a globalised environment.
In doing this, we must also guarantee employment for a good proportion of the more vulnerable part of our workforce and their families. The European Union needs new economic governance that will ensure the stability and rigour of national public finances. A financial and economic crisis such as the one we are currently experiencing must never happen again. Europe's new economic governance must take into account not only the level of government debt, but also its sustainability in the medium to long term. Private debt and the sustainability of social security systems are just as important as government debt as such for the stability of public finances. Indeed, countries that controlled government debt have plunged into a deep crisis precisely because of the serious indebtedness of families and companies, while countries with high government debt have come through well.
The economic and financial crisis has revealed all too clearly the shortcomings and weaknesses of the existing instruments and methods for coordinating economic and currency policy. In the past, some Member States, particularly France and Germany, were too hesitant at introducing stricter regulation. Overcoming the economic crisis is one of the greatest challenges we have faced and one to which there can only be a European answer, not a national answer. This also applies to sanction mechanisms, which are still being blocked by some Member States. Under the new rules of the internal financial market, however, it is high time that the currency union were strengthened and, at the same time, public debt, in particular, reduced in order to secure the future of the European economic area. The national parliaments, in particular, need to be more intensively involved in this process in order to Europeanise the debate in the Member States. Only then can a European answer be found with which to overcome the crisis and achieve a robust, strong economic union.
Since the financial crisis of 2008, the G20 Heads of State or Government have been meeting regularly every six months to discuss economic and financial issues and to bolster cooperation in order to achieve stable and sustainable growth for the world economy for the benefit of all. However, I believe that, in order to find a sustainable and appropriate response to the financial, economic or social problems of the crisis, we need a broader-based approach and a more balanced perspective on these problems. The Finance Ministers of the Member States are not in a position to evaluate the situation on the labour market and to come up with answers to the pressing labour and social policy issues that give due consideration to the needs of workers or the people in general. I therefore call for regular meetings of the Ministers for Employment and Social Affairs in the G20. Moreover, I call on the EU and those Member States that are also members of the G20 to develop this idea further and to cooperate more closely with one another in the field of employment and social policy and to aim for a more balanced approach at summit level. We cannot allow competition to undermine the protection of workers' rights. We need to enforce these rights, not only for the citizens of the European Union, but also for the citizens of other countries around the world.
in writing. - (RO) The EU, with its 500 million citizens, accounting for 7% of the world's population, produces 30% of the global GDP. The latest statistics show that the EU posted a trade deficit of EUR 17.3 billion in August 2010. During the first half of this year, the EU recorded the highest increases in exports with Brazil (+57%), China (+41%) and Turkey (+38%), while the highest increases in imports were with Russia (+43%), China and India (both +25%).
In order to achieve the EU 2020 strategy objectives, the EU should reduce its energy dependency on its traditional suppliers. During the first half of this year, the EU-27's trade deficit in the energy sector rose by EUR 34.3 billion compared with the same period last year. Furthermore, the European Union needs an eco-efficient industrial policy which will guarantee the link between innovative capacity and the EU's production units, thereby helping create jobs across the whole EU and maintain its global competitiveness.
This is why the European Council should include on its agenda, during its meeting on 28 and 29 October, future industrial policy and EU energy security, as well as proposals on how to reduce the impact of climate and demographic change.
(PL) Yesterday, in Łódź, Poland, an employee of a European Parliament constituency office was murdered at work. He was my assistant, Marek Rosiak. What the murderer said while he committed the crime left no doubt that his motive was hatred for the Law and Justice Party, Poland's main opposition party. The hate campaign waged against this party for some time now has culminated in tragedy. Apart from the crime itself, the European Parliament must also condemn hatred and violence, which have no place in European politics and European democracy. Mr President, I ask you to hold a minute's silence in memory of Marek Rosiak, a man who died while working for the European Parliament.
(NL) Mr President, we have just shown how dignified we, as a Parliament, can be. However, on entering the Chamber just now, I was, first, harassed by people who think that we ought to sign certain resolutions and, then, surrounded by balloons promoting certain amendments. Mr President, I find such behaviour detrimental to the dignity of this Parliament and I would ask that you think twice about this and look into how we can keep the corridors clear.
Mr President, may I ask you to make a ruling please? We see that balloons are displayed in the Chamber. Can you make a ruling on whether that is permissible or not. If it is not, may they be removed? If it is, my colleagues and I have some very tasteful UKIP balloons in purple and yellow which we would like to bring along next time.
(Applause)
Dear colleagues, we will vote today on this very important issue. This issue is connected with your demonstration here. I ask you to leave this demonstration until the vote, which will be in about 40 minutes' time. I ask you to do that. It is a small gesture for all of us. Generally speaking, I support you, but please do not demonstrate in the Chamber.
(Applause)